Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 1 of 68




           EXHIBIT 8
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 2 of 68
                                                                AMTRAK TRUST HS-EDC-1

CERTAIX RIGHTS OF LESSOR UNDER THIS LEASE OF RAILROAD EQUIPMENT HAVE BEEN
ASSIGNED AS SECURITY TO, AND ARE SUBJECT TO A SECURITY INTEREST h' FAVOR OF.
ALLFIRST BASK, AS INDENTURE TRUSTEE UNDER THE TRUST MDENTURE AND SECURITY
AGREEhlEXT DATED AS OF THE DATE HEREOF BETWEEK LESSOR AXD MDENTURE TRUSTEE, FOR
THE BENEFIT OF LOAN PARTICIPAST.       THIS LEASE HAS BEEN ESECUTED IX SEVERAL
COW'JTERPARTS. ONLY THE ORIGh'AL COUNTERPART MARKED "ORIGWAL COUJ'TERPART
NO. I" AND BEARNG THE RECEIPT THEREFOR ESECUTED BY ALLFIRST BANK, AS INDENTURE
TRUSTEE, ON THE SIGNATURE PAGE THEREOF, SHALL CONSTITUTE CHATTEL PAPER WITHIN THE
MEANF'JG OF THE UNlFORhl'COVlI.MERCIAL CODE. SEE SECTION 24 HEREOF FOR NFORMATION
CONCERhTh5 THE RIGHTS OF HOLDERS OF THE VARIOUS COUNTERPARTS OF THIS LEASE OF
RAILROAD EQUIPMENT.

                           LEASE OF RAILROAD EQUIPMENT


                                 Dated as of November 6.2000


                                            behveen


                               AMTRAK TRUST HS-EDC-I,
                                      as Lessor


                                              and


                NATIONAL RAILROAD PASSENGER CORPORATION,
                                  Lessee


                Eight (8) Dual Cab, High-Horsepower Electric Locomotives and
                                Ten (10) High-Speed Trainsets


                                AMTRAK TRUST HS-EDC-I




NOTICE IS HEREBY GIVEN T O ALL CONTRACTORS, SUBCOXTRACTORS. LABORERS,
hlATERIALMEN AND OTHER PERSOXS THAT LESSOR WILL KOT BE LIABLE FOR ANY LABOR.
SERVICES OR MATERIALS FURNISHED TO LESSEE A h V THAT NO LIENS FOR ANY SUCH LABOR,
SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT LESSOR'S INTEREST IN THE WITS.


A Memorandum of Lease with respect hereto has been filed with the Surface Transportation
Board pursuant to 49 U.S.C. $11301 on November 15, 2000 at 11:16 a.m. Recordation Number
23229. and deposited in the office of the Registrar General of Canada pursuant to s l 0 5 of the
Canada Transportation Act on November 15,2000 at 11:40 a.m.



                                                                                     NY $28269 V I5
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 3 of 68



                                                  TABLE OF CONTENTS


                                                                                                                                                Pa-g€j

SECTION 1 .           DEFNTIONS ......................................................................................................                   1

SECTION 2 .           AGREEMENT TO LEASE; DELIVERY AND ACCEPTANCE .......................                                                                1
                      2.1 Agreement to Lease ..................................................................................                          1
                      2.2 Delivery and Acceptance ..........................................................................                             1

SECTION 3 .           BASE LEASE TERh4 ...........................................................................................                       1

SECTION 4 .          RENT ...............................................................................................................         .....-7
                     4.1   Base Rent . .................................................................................................. 7
                     4.2   Supplemental Rent ..............                        ......................................................... ......-   7

                     4.3   Advance Reimbursement ....                              ............................................................... 3
                     4.4   Adjustments to Schedules ......................................................................... 3
                     4.5   Manner of Making Payments; Payment to Indenture Trustee ..................3

SECTION 5 .           NET LEASE; NONTEKblIhTABILITY............................................................... 4
                      5.1  Net L.ease .................................................................................................. 4
                                          ..
                      5.2  Nonterminability ....................................................................................... 4

SECTION 6.            IDENTIFICATION MARKS ...............................................................................                               5

SECTION 7 .           CASUALTY .........................................................................................................                 6
                      7.1 Notice; Elections .......................................................................................                      6
                      7.2
                               . .
                          Substitution...............................................................................................                    6
                      7.3 Payment of Casualty Value .......................................................................                              7
                      7.4 Requisition Not Constituting a Casualty 0cc.urrence ..............
                      7.5 Amount of Casualty Value ........................................................................                              8
                      7.6 No Release ................................................................................................                    8

SECTION 8.            INSURANCE ........................................................................................................ 8
                                                      . .
                      8.1  Insurance to Be Maintained ...................................................................... 8
                      S.2  Insurance Proceeds ..................................................................................         11

SECTION 9.            INSPECTION ..................................................................................................... 12

SECTION 10.           LESSOR’S REPRESENTATIONS ANXI WARRANTIES;
                      DISCLAIMER OF WARRANTIES; QUIET ENJOYMENT ............................                                                         13
                      10.1 Disclaimer ...............................................................................................                13
                      10.2 Quiet Enjoyment .....................................................................................                     13

SECTION 11 .          LAWS AND RULES ..........................................................................................                      13
                      1 1.1 Compliance .............................................................................................                 13
                      1 1.2 Reports by Lessee ...................................................................................                    14


Lmrr of Rnilrond Equipmenr /.4mfrd Tmr. HS-EDC-I)                     L-i                                                              NY 828269 v15
            Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 4 of 68



                                                TABLE OF CONTENTS
                                                    (continued)



SECTION 12. USE A h 9 MAINTENANCE .............................................................................                  14
            12.1 Use and Maintenance ........................................                   ....................             14
            12.2 Additions and Accessions.................................            ............................               15

SECTION 13. LEASE DEFAULT .............................................................................................      16
            13.1 Lease Events of Default .......................................................................... 16
            13.2 Remedies ................................................................................................. 19
            13.3 Remedies Not Exclusive ......................................................................... 22
            13.4 1168 Matters ...........................................................................................    22
            13.5 Waivers ................................................................................................... 22

SECTION 14. R E T m N OF UNITS UPON DEFAULT ..........................................................                           22
            14.1 Return of Units ........................................................................................        22
            14.2 Lessor Appointed Agent of Lessee .........................................................                      23

SECTION 15. ASSIGNMENT, POSSESSION A h 9 USE .......................................................                             23
            15.1 Assignment; Consent; Sec.unty for Lessor’s Obligations to
                 Indenture Trustee....................................................................................           23
            15.2 No Liens; Lessee’s Rights to Use the Units, to Permit Use
                 Thereof by Others and to Sublease the Units ..........................................                          23
            15.3 Transfers by Lessor or Owner Participant ..............................................                         24

SECTION 16. PURCHASE OPTIONS; RENEWAL OPTIONS .............................................. 25
            16.1 EBO Purchase Option ............................................................................. 25
            16.2 End of Tern1 Purchase Options............................................................... 26
            16.3 Further Assurances.................................................................................. 26
            16.4 Renewal Options..................................................................................... 26
            16.5 Deterniination of Fair Market Value and Fair Market Rental ................27

SECTION 17. RETURN OF UNITS UPON EXPIRATION OF TERM ..................................                                           28
            17.1 Redelivery...............................................................................................       28
            17.2 Return ......................................................................................................   29
            17.3 Inspections..............................................................................................       29
                      . .              . .
            17.4 Continuing Obligations ...........................................................................              30

SECTION 18. RECORDING .....................................................................................................      30
            18.1 Recordings ..............................................................................................       30
            18.2 Continuing Obligations ......... ..............................................................                 30




Lmrc o/kslrond Eqrriprrwnr (Amlml. Tmrr HS-EDC-I)              L-ii                                                   NS 628269 V I S
            Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 5 of 68



                                                    TABLE OF CONTENTS
                                                                (continued)



SECTION 19.             LESSOR’S RIGHT TO PERFORh4 FOR LESSEE ...........................................                                         31

SECTION 20 . NOTICES ............................................................................................................                 31

SECTION 21 . SEVERABILITY ................................................................................................                        31

SECTION 22 .            EFFECT AND MODIFICATION OF THIS LEASE .........................................                                           31

SECTION 23. NATURE OF THIS LEASE ...............................................................................                                  31

SECTION 24 . EXECUTION ...................................................................................................... 31

SECTION 25 . LAW GOVERh’ING ........................................................................................... 32

SECTION 26 . VOLUNTARY TERMINATION BY LESSEE .................................................                                                     32
                        . .
             26.1 Terniination .............................................................................................                       32
             26.2 Solicitation of Bids .................................................................................                           32
             26.3 Third-party Sale ......................................................................................                          33
             26.4 Notice to Indenture Trustee ....................................................................                                 33
             26.5 Amount of Termination Value ................................................................                                     34

SECTION 27 . ASSIGNMENT ................................................................................................... 34

SECTION 28 .            LESSOR ..............................................................................................................      35

SECTION 29 . LIABILITY OF LESSOR LLMITED .................................................................                                         35

SECTION 30. NO MERGER ..................................................................................................... 35

EXHIBIT A . FORM OF LEASE SUPPLEMENT

AhWES A -              DEFINITIONS

SCHEDULE I .PERFORMANCE CRITERIA




Lrme ojllnilrond Equipmen1 I.4aumk Tmrr HS-EDC-Ij                      L-iii                                                           NY $228269 v i 5
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 6 of 68



                            LEASE OF RAILROAD EQUlPhlENT
                              (ARITRAK TRUST HS-EDC-I)


                THIS LEASE OF RAILROAD EQUIPMENT (Amtrak Trust HS-EDC-I) dated
as of November 6 , 2000 between PUMTRAK TRUST HS-EDC-I, a Delaware business trust (the
“Trirsi”), all of the ac.tivities of whic.h shall be conducted by Wilniington Trust Company, a
Delaware banking corporation, not in its individual capacity, but solely as trustee for the Trust
(the “Uuwer Tritsiee”, whic.h term, unless the context othenvise requires, shall include the Trust),
as lessor, and NATIONAL RAILROAD PASSENGER CORPORATION (also known as
Amtrak), a corporation organized under the Rail Passenger Service Act and the laws of the
District of Columbia, as lessee.



               SECTION 1.       DEFINITIONS

                Capitalized ternis and phrases used and not othenvise defined herein shall for all
purposes of this Lease have the respective meanings specified therefor in Annex A hereto, and
the rules of interpretation set forth in Annex A shall apply to this Agreement.

               SECTION 2.       AGREEMENT TO LEASE; DELIVERY AND
                                 ACCEPTANCE

               2.1      Agreement to Lease. Lessor and Lessee agree (subject to satisfaction or
waiver by Lessor or Lessee, as the case may be, of the conditions precedent to its obligations set
forth in Section 5 of the Participation Agreement) to subject each Unit to this Lease for the Rent
and upon and subject to the terms and conditions herein set forth herein, for the Lease Term with
respect to such Unit, commencing on the date of delivery of a fully executed Lease Supplement
with respect to such Unit.

               2.2      Deliverv and Acceptance. Upon delivery by Lessor and Lessee of a fully
executed Lease Supplement, the Units described therein shall be deemed to have been delivered
to and accepted by Lessee for all purposes of this Lease and thereupon shall be subject to all the
terms and conditions of this Lease. Lessee’s execution and delivery of a Lease Supplement shall
be conclusive proof that the Units listed therein have been subjected to this Lease on the terms
hereof, notwithstanding any defect with respect to the desigi, manufacture, condition or any
other matter or the failure of any of the Units to comply with the specifications applicable thereto
or with m y applicable United States Department of Transportation or STB requirements and
specifications or AAR recommended standards for new railroad equipment of the character of
the Equipment as of the date hereof, and that as between Lessor and Lessee, such Unit is in good
order and condition.

               SECTION 3.       BASE LEASE TERM

           The Base Lease Term for any Unit shall commence on the Base Lease
Commencement Date for such Unit and end on the Base Lease Termination Date for such Unit,



                                                                                         NY d28269 v15
         Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 7 of 68



or such earlier date on which this Lease shall be terminated pursuant to the terms hereof with
respect to such Unit.

               SECTION 4.       RENT
               4.1    Base Rent.

                (i)    Pawlent and Allocation. Lessor and Lessee agree that Base Rent for any
particular Unit shall be paid in such amounts and allocated as set forth on Schedule 11 to the
Lease Supplement to which such Unit relates. Lessee shall pay to Lessor, as Base Rent for each
Unit, semi-annual installments of Base Rent on eac.h of the Rent Payment Dates for such Unit
during the Base Lease Term. Subject to adjustment as provided herein, the Base Rent due on a
Rent Payment Date with respect to any Unit is equal to the product of (a) the applicable Rent
Fac.tor for such Rent Payment Date as set forth in Schedule I1 to the Lease Supplement to which
such Unit relates and (b) the Lessor's Cost for such Unit. During any Renewal Term for any
Unit, Lessee shall pay to Lessor Renewal Rent for such Unit on each Rent Payment Date.

                (ii)    Minimum Pawients. Notwithstanding anything to the contrary contained
herein or in any other Operative Document, in all events and irrespective of any adjustment
thereto. (a) the aggregate amount of Base Rent payable on each Rent Payment Date in respect of
all Units shall be at least in an amount such that, as and when received by Indenture Trustee, it
shall be sufficient to pay the aggregate amount of principal and accrued interest in respect of all
Secured Notes then Outstanding under the Indenture which is due on such Rent Payment Date,
and (b) each amount of Casualty Value payable on a Casualty Value Determination Date, any
payment of Adjusted EBO Price in connection with a purchase pursuant to Section 16.1 (and, in
the case of Adjusted EBO Price payable in installments, the first installnient thereof), and each
amount of Termination Value payable on any Termination Date with respect to a Voluntary
Termination, together in each case with any Base Rent due on such date, shall be at least in an
aniount such that, as and when received by Indenture Trustee, Indenture Trustee shall have
sufficient amounts remaining (after payment of all obligations having higher priority under the
Indenture) to pay the full unpaid balance of principal and interest then due and payable in respect
of the Secured Notes then Outstanding to be prepaid in accordance with the Indenture in
connec.tion with the applicable Casualty 0c.currence (or exercise of remedies under Section 13.2
hereof). purchase or Voluntary Termination, as the case may be. Nothing in this Section 4.l(ii)
shall be deemed to constitute a guarantee by Lessee of the indebtedness evidenced by the
Secured Notes or a guarantee of the residual value of any Unit or an indemnity for any Taxes
required to be deducted or withheld.

               4.2     Supplemental Rent . In addition to its obligation to pay Base Rent and
Renewal Rent hereunder, Lessee shall pay (or cause to be paid) Supplemental Rent to Lessor or
to whomever shall be entitled thereto, as and when the same shall become due and owing in
accordance with the provisions of the Operative Document that requires such payment. Lessee
also agrees to pay to Lessor or such other Person as shall be entitled thereto with the payment to
which it relates, without necessity of demand, as Supplemental Rent (i) to the extent permitted
by applicable law, interest at the Overdue Rate on (a) any part of any installment of Base Rent or
Renewal Rent, as the case may be, not paid when due for each day for which the same shall be
overdue and (b) any payment of Supplemental Rent (other than such interest) not paid when due
         Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 8 of 68



for each day for which the same shall be overdue, until the same shall be received by the party
entitled thereto, and (ii) any Make Whole Premium Amount due in respect of the Secured Notes,
other than any Make Whole Premium Amount that may be due under Section 2.13 of the
Indenture. The amounts described in clause (ii) of the preceding sentence shall be paid to Lessor
on an After-Tax Basis.

                4.3     Advance Reimbursement . Lessee shall pay each Amtrak Advance to
Indenture Trustee (as Lessor’s assignee hereof) on each Deferred Payment Date; provided,
however, that Lessee shall not be obligated to pay an Advance if and to the extent that Indenture
Trustee on or before (i) in the case of the first Deferred Payment of S154,678.75 on January 3,
2001 and (ii) in the case of any Deferred Payment for any other closing, the applicable Deferred
Payment Date, shall have received the amount required to be paid by Owner Participant pursuant
to Section 9.2(v) of the Participation Agreement. Lessee shall be entitled to offset and deduct
(without duplication) against each suweeding payment (other than as limited by the proviso to
this sentence) due from Lessee to Persons other than Note Holders, Equity Guarantor, Indenture
Trustee and Trust Company (including, without limitation, payments of Base Rent due
hereunder, payments due under the Tax Indemnity Agreement and payments due to Persons
other than Note Holders, Indenture Trustee, Equity Guarantor and Trust Company under Section
7 of the Participation Agreement) the amounts (including interest) due and owing by Owner
Participant to Lessee from time to time under Section 9.2(v) of the Participation Agreement, or
the amount of any such damages suffered by Lessee (including interest at the Overdue Rate)
until Lessee has been fully reimbursed for such amounts (including interest); provided that, in
the case of any payment due from Lessee (including without limitation, Base Rent, Casualty
Value and Termination Value payments) which is subject to the Lien of or is distributable under
the ternis of the Indenture, Lessee’s right to offset and deduction shall be limited to amounts
which following application thereunder are distributable to Lessor thereunder (and shall not
include any amounts distributable to Indenture Trustee or to Note Holders or to the Trust
Company). No such offset or aggregate combined effect of separate offsets shall be effected if a
Lease Event of Default shall be continuing or shall reduce the amount of (i) any installment of
Base Rent to an amount that is insufficient to pay in full the payments then required to be made
on account of the principal of and interest on the Secured Notes then outstanding or (ii) any
payment of Casualty Value or Termination Value to an amount that, together with any other
amounts then required to be paid by Lessee hereunder in connection therewith, will be at least
sufficient to pay in fiill as of the date of payment thereof. the aggregate unpaid principal of the
outstanding Secured Notes, together with all unpaid interest thereon accrued to the date on which
such amount is paid in accordance with the terms hereof.

               4.4    Adiustments to Schedules. Subject to Section 4.1(ii), Rent Factors,
Adjusted EBO Price, EBO Date, Termination Value Factors and Casualty Value Factors shall be
adjusted in accordance with Section 16 of the Participation Agreement.

              4.5     Manner of Makine Pavments; Pavment to Indenture Trustee. All
payments pursuant to this Lease shall be made by 12:OO noon Washington, D.C. time on the date
payment is due in United States Dollars in immediately available funds. Any payment not made
on the date and on or prior to the time payment is due shall be payable with interest at the
Overdue Rate as provided in Sec.tion 4.2. If any such date is not a Business Day, then payment
shall be due on the nest succeeding Business Day and if paid on such Business Day in
            Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 9 of 68



acc.ordance with the foregoing, such payment shall be without interest or penalty. All payments
of Rent (other than Excepted Payments, which shall be paid to the Person entitled thereto) shall
be paid by Lessee to Lessor at its office at Wilmington Trust Company, Rodney Square North,
1100 North Market Street, Wilniington, Delaware 19890-0001, ABA No. 0710000S9, Credit:
Account No. 52997-0, Reference: Amtrak Trust HS-EDC-1, Attention: Corporate Trust
Administration, or as Lessor may othenvise direc.1 from time to time in writing; provided, that so
long as the Indenture shall not have been discharged pursuant to Section 10.01 thereof, Lessor
hereby irrevocably directs, 3nd Lessee agrees, that all payments of Rent and all other amounts
payable to Lessor hereunder (other than Excepted Payments, which shall be paid to the Person
entitled thereto) shall be paid by wire transfer or other commercially acceptable, generally used
electronic medium directly to Indenture Trustee at Allfirst B a d , 25 South Charles Street, Mail
Code 101-591, Baltimore, Maryland 21201, ABA No. 0520001 13, Credit: Trust Receipts
Account No. 090-02-764, Reference: Amtrak Trust HS-EDC-I, Attention: Robert D. Brown,
with a copy of the wire instructions to be provided to Lessor, and Indenture Trustee will
acknowledge receipt thereof to Lessor on the date received or as Indenture Trustee may
otherwise direct in a writing received by Lessee at least 10 Business Days prior to the applicable
payment date.

                     SECTION 5.             NET LEASE; KONTERMINABILITY

                 5.1    Net Lease. This Lease is a net lease, and, as between Lessee and Lessor,
it is intended that Lessee shall pay all costs and expenses of every character, whether foreseen or
unforeseen, ordinary or extraordinary, in connection with the. Units, whether with respect to
construction, delivery. ownership, use, possession, control, operation, maintenance, repair,
insurance, improvement and return of the Units, or othenvise, including the costs and expenses
particularly set forth in this Lease. All obligations of Lessee in this Lease shall be done,
performed or complied with at Lessee’s cost and expense, unless otherwise expressly stated.

                     5.2       Nonterniinabilitv.

                (i)     Each of Lessee’s obligations to pay Rent hereunder shall be absolute and
unconditional, and Lessee shall not be entitled to any abatement, deferral or suspension of Rent,
reduction thereof or setoff against Rent, including abatements, reductions, deferrals, suspensions
or setoffs due, or alleged to be due, by reason of any past, present or future claims of Lessee
against Lessor, Owner Participant, Equity Guarantor, Manufacturer, Indenture Trustee, Note
Holders or any other Person, either under this Lease or othenvise; nor, except as otherwise
expressly provided herein and on the terms hereof, shall this Lease terminate, or the obligations
of Lessee be othenvise affected. by reason of any defect in or damage to or loss of possession or
loss of use or destruction of all or any of the Units from whatsoever cause, any Liens or rights of
others with respect to any of the Units, the prohibition of or other restriction against Lessee’s use
of all or any of the Units, the interferenc.e with such use by any Person (including confiscation,
requisition or other taking by any Governmental Authority, any Person acting under
Governmental Authority or othenvise, or action of any public or private Person, whether by
eviction by paramount title or for any other reason whatsoever), the invalidity or unenforceability
or lack of due authorization of this Lease or any other Operative Document, any action or
inaction by Lessor as lessor under this Lease, any defect in the title to, compliance with plans or
specifications for, condition, design or fitness for use of all or any of the Units, any insolvency of


Lease of Rnilrond Epiprnenr (.l,nrmk Truurr HS-EDC-I)   L-4                               NY $28269 “IS
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 10 of 68



or any bankruptcy, reorganization or other proceeding against Lessee, Lessor or any other
Person, or for any other cause whether similar or dissimilar to the foregoing, any present or
future law to the contrary notwithstanding, it being the intention and agreement of the parties
hereto, and the basis of the bargain, that (to the extent permitted by Applicable Law) Base Rent,
Renewal Rent, Supplemental Rent and other amounts payable by Lessee hereunder shall
continue to be payable in all events in the manner and at the times herein provided unless and
until the obligation to pay the same shall be terminated pursuant to the express provisions of this
Lease (in the case of any return of the Equipment to Lessor, any Unit shall not be deemed to
have been returned to Lessor’s possession until all of Lessee’s obligations with respect to the
return, transportation and arranging for storage thereof have been performed). To the extent
permitted by Applicable Law, Lessee hereby waives any and all rights which it may now have or
which at any time hereafter may be conferred upon it, by statute or otherwise, to terminate,
cancel or quit this Lease or surrender any of the Units except in accordance with the express
terms hereof. Except as provided in the Tax Indemnity Agreement and Section 6 of the
Participation Agreement with respect to certain payments of Supplemental Rent, each Base Rent,
Renewal Rent, Supplemental Rent or other payment made by Lessee hereunder shall be final and
Lessee shall not seek to recover all or any part of such payment (except for any excess payment
made in manifest error) from Lessor, Owner Participant, Indenture Trustee or any Note Holder
for any reason whatsoever.

                (ii)   Without limiting the generality of the foregoing, Lessee covenants that it
will remain obligated under this Lease in accordance with the terms hereof and will not take any
action to terminate (except in accordance with the express provisions hereof), rescind or avoid
this Lease for any reason whatsoever.

             (iiij Lessee agrees that it will duly perfomi and observe all the covenants,
agreements and obligations on its part to be performed and observed under the Participation
Agreement and under each of the other Operative Documents to which it is a party.

               (iv)   Nothing in this Sec.tion 5.2 or in any other provision of this Lease shall
preclude any separate, independent claim (other than by way of abatement or reduction of any
amount at any time payable by Lessee hereunder) by Lessee for the breach of any representation,
covenant, undertaking or agreement made herein and in any other Operative Document for the
benefit of Lessee by Lessor or Owner Participant.

               SECTION 6.       IDENTIFICATION MARKS

                Lessee will cause each Unit to be kept numbered with the road number and serial
number as shall be set forth in any Lease Supplement hereto extending this Lease to cover such
Unit, and, at any time that a Unit will be operated outside of the United States, will affix a metal
nameplate approximately four by six inches in size located in a prominent position inside such
Unit marked in large letters with the words “OWNERSHIP SUBJECT TO A LEASE A h 9 TO
A TRUST INDENTURE AND SECURITY AGREEMENT FILED WITH THE UNITED
STATES SURFACE TRANSPORTATION BOARD”. Lessee shall not allow the name of any
other Person to be placed on any Unit as a designation that might be identified as a claim of
ownership or any other interest therein; provided, however, that nothing herein contained shall
prohibit Lessee or its permitted sublessees from placing its name, customary colors and insignia
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 11 of 68



on any Unit or from naming eac.h Unit. Lessee will not change the identification number of any
Unit unless and until (i) a statement of a new number or numbers to be substituted therefor shall
have been delivered to Indenture Trustee and Lessor and filed, recorded and deposited by Lessee
in all appropriate public offices, including the public offices where this Lease and the Indenture
shall have been filed, recorded and deposited and (ii) Lessee shall have furnished to Indenture
Trustee and Lessor, an opinion of counsel in fonn and substance reasonably satisfactory to
Indenture Trustee and Lessor to the effect that such statement has been so filed, recorded and
deposited, that such filing, recordation and deposit will protect Lessor’s interest in the Units, the
security interests of Indenture Trustee under the Indenture and that no other filing, recording,
deposit or giving of notice to any Instrumentality or other Governmental Authority is necessary
to protect such interests.

                     SECTION 7.             CASUALTY

               7.1     Notice; Elections. Lessee shall notify Lessor, Indenture Trustee, Equity
Guarantor and the Participants within 5 Business Days after a determination that a Casualty
Occurrence has occurred with respec.t to a Unit and shall, within 30 days after such
detemiination, notify Lessor, Indenture Trustee, Equity Guarantor and the Participants whether
Lessee intends to proceed in accordance with Section 7.2 or 7.3; provided, however, that
Lessee’s failure to provide such notice of election shall constitute an election to proceed in
accordance with Section 7.3; and provided, further, that no election to proceed in accordance
with Section 7.2 shall be effective (i) if a Specified Default or Lease Event of Default has
occurred and is continuing and (ii) unless Lessee shall have provided either (a) an opinion of
independent tax counsel selec.ted by Owner Participant to the effect that there would be no
material adverse tax consequenc.es to Owner Participant of such substitution or (b) a tax
indemnity (in addition to the Tax Indemnity Agreement) as to any adverse tax consequences to
Owner Participant of such substitution satisfactory in fomi and substance to Owner Participant
(including as to any collateral or such other credit support for such indemnity as Owner
Participant shall require in its good faith dkretion) in which case Lessee shall be deemed to
have elected to proceed in accordance with Section 7.3. In addition, Lessee shall promptly notify
Lessor and Indenture Trustee of any damage to a Unit in an amount greater than $500,000 per
occurrence, regardless of whether such damage constitutes a Casualty Occurrence.

                     7.2       Substitution.

                (i)     If pursuant to Section 7.1 Lessee shall have elected to proceed in
accordance with this Section 7.2 with respect to a Unit that has suffered a Casualty Occurrence,
Lessee shall not later than the 90thday following the date of such Casualty Occurrence convey or
cause to be conveyed to Lessor a Replacement Unit, title to which shall immediately vest in
Lessor, without further act or deed, free and clear of all Liens other than Permitted Liens not of
record to be leased to Lessee hereunder.

                (ii)   Prior to or at the time of any substitution under Section 7.2(i), Lessee, at
its own cost and expense, shall (a) cause a Lease Supplement and an Indenture Supplement
covering the Replacement Unit to be prepared and, promptly upon execution thereof by Lessor,
filed for recording with the STB and in all other public offic.es where this Lease shall be filed.
recorded or deposited, (b) furnish Lessor and Indenture Trustee with evidence of compliance


L e n w of Rnilmnd Eqaipnimr /.<mrmk Trrurr HS-EDC-I)   L-6                              N Y 828269 v15
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 12 of 68



with the provisions of Sections S, 15.2 and I S hereof, and of Section 5.06 of the Indenture, with
respect to such Replacement Unit, including an opinion of counsel to the effect that such filings
have been duly made. that a review of the records of the STB shows no Lien with respect to suc.h
Unit other than Permitted Liens and that Lessor. and Indenture Trustee as assignee, is entitled to
the benefits of Section 1168 of the Bankruptcy Code with respec.t to such Replacement Unit to
the same extent as was available immediately prior to such substitution with respect to the Unit
suffering such Casualty Occurrence, and (c) cause a Uniform Commercial Code financing
statement or statements covering the Replacement Unit to be filed in such place or places as are
deemed necessary or desirable by Lessor or Indenture Trustee to perfect their respective interests
therein under the Operative Documents. In connection with such substitution, Lessee shall
prepare and Lessor shall execute or forward to Indenture Trustee for execution, as the case may
be, a release of the replaced Unit from the Lien of the Indenture (including Uniform Commercial
Code amending statements).

                (iii) Upon compliance by Lessee with the foregoing provisions of this
Section 7.2, (a) Lessor shall promptly convey the replaced Unit to Lessee without recourse,
representation or warranty as to any matter whatsoever except as to the absence of all Owner
Participant’s Liens and Lessor’s Liens, (b) Lessee shall be subrogated to all claims of Lessor, if
any, against third parties for damage to or loss of the replaced Unit to the extent of any casualty
insurance proceeds received in respect of suc.h Unit as a result of such Casualty Occurrence
under insurance policies maintained by Lessee or any sublessee, and (c) for all purposes hereof
and the other Operative Documents, the Replacement Unit shall be deemed part of the property
leased hereunder and shall be deemed a “Lhrif” as defined herein.

               7.3     Pavment of Casualtv Value. Ifpursuant to Section 7.1 Lessee shall have
elected or have been deemed to have elected to proceed in accordance with Section 7.3 with
respect to a Unit that has suffered a Casualty Occurrence, Lessee shall pay to Lessor (or to
Indenture Trustee, if the Indenture is then in effect, for application pursuant thereto, other than
with respect to Excepted Payments), on the Casualty Value Determination Date with respect to
such Unit or Units suffering a Casualty Occurrence, (A) the Casualty Value for such Unit
determined in accordance with Section 7.5 as of such Casualty Value Determination Date, (B)
any Supplemental Rent due on or before such Casualty Value Determination Date in respect of
such Unit or Units, and (C) all other amounts due hereunder with respect to such Unit, including
unpaid Base Rent due prior to such Casualty Value Detemiination Date (but excluding Base Rent
due on such Casualty Value Determination Date). The sum of the amounts described in clauses
(A). (B) and (C) of the immediately preceding sentence, is hereinafier referred to as an
“,4ggregnte Cnsiralt.~fuynrerrf”. Upon the making of such Aggregate Casualty Payment, the
Base Rent for the applic.able Unit shall cease to accrue, the term of this Lease as to such Unit
shall temiinate and Lessee shall be entitled to retain possession of such Unit. Lessor shall
transfer to Lessee such right, title and interest, if any, as Lessor may have in such Unit, “as-is,
where-is and with all faults” and without recourse, representation or warranty, express or
implied, as to any matter whatsoever except that the Unit is free and clear of all Lessor’s Liens
and Owner Participant’s Liens. If no Specified Default or Lease Event of Default shall have
occurred and be continuing, then Lessee shall be entitled to receive and retain for its olvn
account solely out of all condemnation or requisition payments paid in respect of such Unit up to
an amount equal to the sum of (a) the Aggregate Casualty Payment (but only if such amount
shall have been previously received by Lessor) and (b) deemed interest thereon at the Debt Rate
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 13 of 68



applicable to the Secured Notes to which such Unit relates f?om the date of payment of such
Aggregate Casualty Amount to Lessor to but excluding the date of receipt of such condemnation
or requisition payments by Lessee. If a Specified Default or Lease Event of Default shall have
occurred and be continuing all such payments shall be paid to Indenture Trustee (unless the
Indenture has terminated in accordance with its terms) and othenvise to Lessor to be held as
security for Lessee's obligations hereunder, and shall be invested by Lessor or Indenture Trustee,
as the case may be, as directed from time to time in writing by and at the expense and risk of
Lessee in Permitted Investments and any gain (including interest received) realized as the result
of any such investment (net of any fees, commissions and other expenses, if any, incurred in
connection with such investment) shall be applied or reinvested in the same manner as the
principal invested.

               7.4     Requisition Not Constituting a Casualh' Occurrence. In the event of
the requisition for use of any Unit which does not, or does not yet, constitute a Casualty
Occurrence hereunder, all of Lessee's obligations under this Lease with respect to such Unit
(including the obligation to make all payments of Base Rent, Renewal Rent and Supplemental
Rent) shall continue to the same extent as if such requisition had not occ.urred. All payments
received by Lessor or Lessee from the United States government or any other governmental
entity for the use of such Unit during the term of this Lease (,other than a use of such Unit
constituting a Casualty Occurrence) shall be paid over to, or retained by, Lessee if no Specified
Default or Lease Event of Default shall have occurred and be continuing. If a Specified Default
or Lease Event of Default shall have occurred and be continuing all such payments shall be paid
to Indenture Trustee (unless the Indenture has terminated in accordance with its ternis) and
othenvise to Lessor to be held as security for Lessee's obligations hereunder, and shall be
invested by Lessor or Indenture Trustee, as the case may be, as directed from time to time in
writing by and at the expense and risk of Lessee in Permitted Investments and any gain
(including interest received) realized as the result of any such investment (net of any fees,
commissions and other expenses, if any, inc.urred in connection with such investment) shall be
applied or reinvested in the same manner as the principal invested.

                7.5     Amount of Casualtv Value. Subject to Section 4.1(ii), during the Base
Lease Term the "Casimlty Value" for a Unit as of any Casualty Value Determination Date
(whether determined pursuant to Section 7.4 or Section 13.2) shall be (i) the Lessor's Cost of
such Unit multiplied by (ii) the applicable Casualty Value Factor for such Casualty Value
Determination Date. The "Cusiialty Valire" for a Unit during a Renewal Term shall decrease on
a straight-line basis from the Fair Market Value of such Unit on the first day of such Renewal
Term to the Fair Market Value of such Unit on the last day of such Renewal Term as determined
i n accordance with Section 16.5.

               7.6     No Release. Except as provided in Section 7.3 with respect to the
payment of Base Rent and Section 17, Lessee shall not be released from its obligations hereunder
in the event of, and shall bear the risk of, any Casualty Occurrence to any Unit from and after
delivery and acceptance thereof by Lessee hereunder.

               SECTION 8.      INSURPINCE

               S.l    Insurance to Be Maintained.


                                                                                       N Y 928269 v l 5
            Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 14 of 68



I
                   (i)    Subject to Section S.l(ii), Lessee will, at all times prior to the retum to
    Lessor of the Units pursuant to the temis hereof (and i n any event while the Units are being
    collected for delivery to Lessor and as provided in Sections 14 and 17) and at Lessee’s own
    expense (except as otherwise provided in Section 17). cause the following insurance to be carried
    and maintained with insurers of recognized standing who provide insurance to the railroad
    industry:

                          (a)    “all risk” property insurance in respect of each Unit and in an
                   amount not less than the Casualty Value for such Unit from time to time naming
                   the Indenture Trustee as sole loss payee (while the Indenture is in effect) and,
                   otherwise, Lessor (“Properly Iriswarice”); and

                           (b)     liability insurance with respect to employer’s liability and third-
                   party personal injury, death and property damage (including contractual liability
                   insurance), Federal Employee Liability Act coverage and sudden and accidental
                   pollution and evacuation coverage against such risks as is consistent with prudent
                   industry prac.tice for a railroad engaged in passenger camage and otherwise as is
                   maintained by Lessee in respect of other rolling stock owned or leased by Lessee
                   similar to the Units in an aniount not less than the greater of ( I ) S100,000,000 per
                   occurrence and (2) such amount per occurrence as shall be required by Federal
                   law or regulation applicable to Lessee (“Liubilit>JIruururice”).

I   Lessee may self-insure (for purposes of this Section 8. I , “self-insure”and “self-irisirrunce” shall
    mean uninsured risk, deductibles and co-insurance) such Units (i) in amounts (unless otherwise
    consented to by Lessor and, so long as the Indenture is outstanding, Indenture Trustee, which
    consents shall not be unreasonably withheld) no greater than (A) in the case of Property
    Insurance, the lesser of (x) the extent to which Lessee customarily self-insures other rolling stock
    similar to the Units owned or leased by it, and (y) %10,000,000per occurrence; (B) in the case of
    Liability Insurance, the lesser of (x) the extent to which Lessee customarily self-insures other
    rolling stock similar to the Units owned or leased by it with respect to liability, and (y)
    %30,000,000 per occurrence, and (ii) in any case consistent with prudent industry practice for a
    railroad operating in intercity and comniuter passenger service in the United States. If Lessee
    shall be Privatized, at any time and so long as Lessee shall not be Investment Grade, Lessee
    shall, notwithstanding the preceding sentence, maintain Liability Insurance in an amount not less
    than $50,000,000 per occurrence and shall not self-insure with respect to Liability Insurance in
    an amount greater than S15,000,000 per occurrence.

                   (ii)    If any Liability Insurance required by this Lease shall not be available to
    Lessee at renewal on a conunercially reasonable basis on substantially the same terms and
    conditions as then carried by Lessee and the obtaining of such insurance is, in Lessee’s
    reasonable judgment, commercially impracticable (taking into account both terms and
    premiums). Lessee shall obtain a written report of an independent insurance advisor of
    recognized national standing, chosen by Amtrak and reasonably acceptable to Lessor confirming
    in reasonable detail that such insurance, in respect of amount or scope of coverage, is not so
    available on a commercially reasonable basis from insurers of recognized standing who provide
    insurance to the railroad industry. During any period with respect to which any Liability
    Insurance is not so available, Lessee shall nevertheless maintain public liability insurance to the
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 15 of 68



extent, with respect to amount and scope of coverage, that is available on a commercially
reasonable basis from insurers of recognized standing who provide insurance to the railroad
industry. If any insurance which was previously disc.ontinued because of its commercial
unavailability later becomes available on a commercially reasonable basis, Lessee shall reinstate
such insurance.

                (iii) Not later than 48 hours prior to the expiration of any Liability Insurance or
Property Insurance required to be carried hereunder, Lessee shall provide Lessor, Equity
Guarantor, Owner Participant and, so long as Secured Notes are Outstanding, Indenture Trustee
and each Additional Insured with certificates of insurance evidencing that such insurance has
been replaced or renewed in compliance with this Section 8.1 or an Officer’s Certificate of
Lessee stating whether Lessee intends to renew or replace such Liability Insurance or Property
Insurance, as the case may be, in con~pliancewith this Section 8.1. If Lessee shall have provided
such an Officer’s Certific.ate in lieu of such certificates of insurance, Lessee shall faditate
requests of Lessor or any Participant to verify that the applicable Insurance has been renewed or
replaced and in any event shall provide the parties referred to in the preceding sentence with such
a certificate of insurance within 30 days after the expiration of the policies of such Insurance to
be renewed or replaced. The foregoing requirements shall not eliminate the obligation of Lessee
under Section S(iv)(a) hereofor of any insurer to provide the notice required by such Section.

               (iv)    The insurance policies c.arried in accordance with the terms of this Lease
shall, to the extent available on a commercially reasonable basis from insurers of recognized
standing who provide insurance to the railroad industry:

                       (a)     require 30 days’ prior notice to the Additional Insureds of
               termination, expiration, lapse or cancellation for any reason or material change in
               the types or limits of coverage;

                      (b)     not require contributions from other policies held by the Additional
               Insureds;

                      (c)    waive any right of subrogation of the insurers against the
               Additional Insureds;

                       (d)    name the Additional Insureds (1)as additional insureds, as their
               respective interests may appear, in the case of Liability Insurance, and (2)as
               additional insureds and loss payees, as their respective interests may appear, in the
               case of Property Insurance (provided that such Property Insurance shall be made
               payable to Indenture Trustee under a standard mortgage loss payable clause
               meeting the provisions of the Operative Documents and satisfactory to Indenture
               Trustee, unless and until the Lien of the Indenture ceases to be outstanding and
               thereafter suc.h Property Insurance shall be made payable to Lessor under a
               standard loss payable clause meeting the provisions of the Operative Documents
               and satisfactory to Lessor);




                                                                                         NY 828269 V I S
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 16 of 68



                       (e)     continue to insure the Additional Insureds regardless of any breach
               or violation of any warranty, declaration or condition contained in such policy by
               Lessee or any Person; and

                       (0    waive any right to claim any premium or commissions against the
               Additional Insureds.

                (v)     If Lessee is in default of its obligation to maintain the insurance coverages
spec.ified herein, each of the Additional Insureds may, at its option, but shall not be required to,
provide such insurance (but without duplication of any such insurance obtained by any other
Additional Insured pursuant to this Section S.l(v) or by Lessee), and in such event, Lessee shall,
upon demand from time to time, reimburse such Additional Insured for the cost to such
Additional Insured of such insurance which Lessee shall have failed to maintain and which such
Additional Insured shall have obtained in ac.cordance herewith together with interest thereon at
the Overdue Rate. from the date of payment for such insurance to but excluding the date of
receipt of such reimbursement.

                (vi)   Nothing in this Section 5.1 shall prohibit Lessor, Owner Participant,
Indenture Trustee, Equity Guarantor or a Note Holder from obtaining insurance for its own
account and any proceeds payable thereunder shall be as provided in the insurance policy
relating thereto; provided, that no such insurance may be obtained that would limit or otherwise
adversely affect the coverage of any insurance required to be obtained or maintained by Lessee
pursuant to this Section S.l, it being understood that all salvage rights to the Units in the event of
a Casualty Occurrence shall remain with Lessee or its insurers at all times.

                (vii) Lessee shall provide or cause to be provided (a) certificates of insurance
evidencing that the insurance required by Section 5.1 is in effect and (b) a report, signed by a
broker or insurer, describing in reasonable detail the insurance then carried and maintained and
stating the opinion of such firm that the insurance then carried and maintained with respect to the
Units complies with the tenns hereof, in each case, on an annual basis, but not more than once in
any 12 month period (or such other period as shall constitute the term of the insurance policies).

                5.2     Insurance Proceeds. If no Specified Default or Lease Event of Default
shall have occurred and be continuing, Lessee shall be entitled to receive and retain for its own
account all proceeds of Property Insurance (except under policies described in Section S.l(vi))
and third party payments in respect of any Unit suffering a Casualty Occurrence up to the
Aggregate Casualty Payment set forth in Section 7.3, but only if such Aggregate Casualty
Payment shall have been previously paid to and received by Lessor or Indenture Trustee, as the
case may be. If no Specified Default or Lease Event of Default shall have occurred and be
continuing, all such proceeds or payments, if any, in excess of the Aggregate Casualty Payment
shall be paid to, or retained by, Lessee. All Property Insurance proceeds (except under policies
described in Section S.l(vi)) or third party payments in respect of any Unit not suffering a
Casualty Occurrence in respect of which Unit Lessee has elected to repair shall be held by Lessor
or, until the Lien of the Indenture has been released, Indenture Trustee, and paid to Lessee upon
a written application signed by Lessee to reimburse Lessee for the costs of repairing, restoring or
replacing the damaged Unit. If no Specified Default or Lease Event of Default shall have
occurred and be continuing, any amounts so held by Lessor or Indenture Trustee, as the case may
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 17 of 68



be (which amounts shall be held by Lessor or Indenture Trustee, as the case may be, as security
for the obligation of Lessee to make such repairs), and any proceeds or payments (and net
earnings thereon) remaining after Lessee notifies Lessor and Indenture Trustee that such repairs
have been made shall be paid to Lessee. Any such amounts which are held by Lessor or
Indenture Trustee, as the case may be, pending payment to Lessee shall, until paid to Lessee as
provided herein or, as long as the Indenture is in effec.1, until applied as provided in the
Indenture, be invested by Lessor or Indenture Trustee, as the case may be, as directed from time
to time in writing by and at the expense and risk of Lessee in Permitted Investments. Any gain
(including interest received) realized as the result of any such investment (net of any fees,
commissions and other expenses, if any, incurred in connection with such investment) shall be
applied or reinvested in the same manner as the principal invested. The proceeds of any Liability
Insurance shall be paid to or for the account of Lessee and the Additional Insureds as their
interests may appear. If a Specified Default or Lease Event of Default shall have occurred and
be continuing. all such payments of Property Insurance shall be paid to Indenture Trustee (unless
the Indenture has terniinated in accordance with its terms) and otherwise to Lessor to be held as
security for Lessee’s obligations hereunder, and shall be invested by Lessor or Indenture Trustee,
as the case may be, as directed from time to time in writing by and at the expense and risk of
Lessee in Permitted Investments and any gain (including interest received) realized as the result
of any such investment (net of any fees, commissions and other expenses, if any, incurred in
connection with such investment) shall be applied or reinvested in the same manner as the
principal invested.

                    SECTION 9.             INSPECTION

               (i)    At all reasonable times, Lessor, each Participant, Equity Guarantor,
Indenture Trustee or their respective authorized representatives shall each have the right at its
own risk and expense (except as set forth below) to inspect any Unit and inspect (and make
copies of) Lessee’s records with respect thereto and with respect to any subleases of the
Equipment (and have appropriate access to appropriate Lessee officials to esplain such records
and subleases); provided, that (a) no exercise of such inspection right shall interfere with the
normal operation or maintenance of such Unit by, or the business of, Lessee (or any sublessee),
(b) Lessee (and any sublessee) incurs no out-of-pocket expenses, and (c) Lessor, Indenture
Trustee, Equity Guarantor and each Participant shall hold confidential all information obtained
thereby in accordance with the ternis of Section 14.10 of the Participation Agreement.

                 (ii)   None of Lessor, Indenture Trustee, the Participants, Equity Guarantor or
any other Person shall have any duty to make any such inspection nor shall any of them incur
any liability or obligation by reason of not making any such inspection.

               (iii)   During the continuance of a Specified Default or Lease Event of Default,
such inspection shall be at Lessee’s expense.




L m w of Rnilrond Eqrripnenr (Anirmk Trurr HS-EDC.11   L-12                            NY P28269 V I S
               Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 18 of 68



                        SECTION 10.               LESSOR'S REPRESENTATIONS AND
                                                  WARRANTIES; DISCLAIMER OF WARRANTIES;
                                                  QUIET ENJOYMENT

                    10.1 Disclaimer. LESSEE AGREES THAT IT LEASES THE EQUPMENT
    AS-IS, WHERE-IS, WITH ALL. FAULTS, A h D IN WHATEVER COhDITION IT MAY BE.
    NEITHER OWNER TRUSTEE, TRUST COMPANY, A h T PARTICIPANT, EQUITY
    GUARANTOR NOR INDENTURE TRUSTEE MAKES OR HAS MADE, OR SHALL BE
    DEEMED TO MAKE OR HAVE MADE, ANY REPRESENTATION OR WARRANTY,
    EXPRESS OR IMPLIED, AS TO THE VALUE, QUALITY, DURABILITY, COMPLIANCE
    WITH SPECIFICATIONS, CONDITION, DESIGN, OPERATION, MERCHANTABILITY OR
    FITNESS FOR ANY PARTICULAR USE OR PURPOSE OF THE UNITS, OR ANY OTHER
    REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
    UNIT, EITHER UPON DELIVERY THEREOF TO LESSEE OR OTHERWISE, (which Units
    were selected by Lessee on the basis of its own judgment without reliance upon any statements,
    representations or warranties made by Lessor, any Participant or Indenture Trustee); it being
    agreed that all such risks, as between Lessor, Trust Company, any Participant, Indenture Trustee,
,   Equity Guarantor and the holder of any Secured Note on the one hand and Lessee on the other
    hand, are to be borne by Lessee. Lessee's delivery of a Lease Supplement relating to a Unit shall
    be conclusive evidence as between Lessee and Lessor that such Unit is in all respects satisfactory
    to Lessee, and Lessee will not assert any claim of any nature whatsoever against Lessor, each
    Participant, Equity Guarantor or Indenture Trustee based on any of the foregoing matters.
    Notwithstanding the foregoing, Lessee shall have the right to assert warranty claims against the
    Manufacturer or against any dealers, vendors, installers, suppliers, contractors and subcontractors
    relating to the Units.

                    10.2 Ouiet Eniovment. Lessor covenants that so long as no Lease Event of
    Default shall have occurred and be continuing, neither it nor any Person acting through it (a)
    shall take or cause to be taken any action contrary to Lessee's rights under the Lease, including,
    without limitation, the right to possession, use and quiet enjoyment by Lessee or any permitted
    sublessee, assignee or transferee in accordance with the terms of the Lease, and (b) shall (directly
    or indirectly) give the notice of the exercise of the purchase option under clause 4.1 of any
    French Lease (provided, that to the extent that Lessee has not already done so, Lessor shall be
    entitled to give such notice in the event that Lessee has esercised its right of Voluntary
    Termination).

                         SECTION 11. LAWS AND RULES

                    1 1.1 Compliance. Lessee agrees, for the benefit of Lessor, each Participant,
    and Indenture Trustee, to comply in all material respects with all laws, rules or regulations of (i)
    the United States and any jurisdictions into which its operations involving the Units may extend,
    and (ii) the AAR, the United States Department of Transportation, the Federal Railroad
    Administration, the Environmental Protection Agency, the STB (or, in eac.h case, any successor
    entity), and any other legislative, executive, administrative or judicial body exercising any power
    or jurisdiction over the Units, in each case to the extent such laws, rules or regulations are
    applicable to the Units. If such laws, rules or regulations require any alteration, replacement or
    addition of or to any part on any Unit, Lessee will conform therewith at its own expense. Lessee


    Lrnre of Rnilrond Equiprenr I.4nirmt Tmnrrr HSEDC-I)   L-13                              K Y $28269 "15
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 19 of 68



niay at its own expense and after written notice to Lessor (and, so long as the Indenture is in
effect, Indenture Trustee) with respect thereto, in good faith, contest the validity or application of
any such l a w , rules or regulations in any reasonable nianner which does not in the reasonable
opinion of Lessor, Indenture Trustee or Owner Participant, (i) materially and adversely affect the
property or rights of Lessor, Owner Participant or any Note Holder or Indenture Trustee under
this Lease or under the Indenture (ii) have any risk of resulting in any criminal liability or (iii)
have a reasonable risk of resulting in any Material Civil Liability on the part of Lessor, Indenture
Trustee, Owner Participant or any Note Holder or involve any material risk of loss, forfeiture or
sale of the Equipment, provided that, in no event shall any contest in respect of any Unit
continue beyond the date that is 3 months prior to the end of the Lease Term of such Unit
without the prior written consent of Lessor and Indenture Trustee in their respective sole
discretion.

                    11.2Reports bv Lessee. Lessee agrees to prepare and deliver to Lessor,
Equity Guarantor and Owner Participant within a reasonable time prior to the required date of
filing (or, to the extent permissible, file on behalf of Lessor and Indenture Trustee) any and all
reports (other than income tax returns) to be filed by Lessor, Owner Participant or Indenture
Trustee with any federal, state or other regulatory authority by reason of the interests of Lessor.
Indenture Trustee and Owner Participant in the Units created pursuant to the Operative
Documents or the leasing thereof of Lessee. Lessor and Owner Participant agree to inform and
provide Lessee (within a reasonable time period prior to the required date of filing to the extent
received prior to the date of filing) with a copy of any written request received by Lessor or
Owner Participant, as the case niay be, for such reports. Lessee shall, with reasonable
promptness, provide Lessor, Indenture Trustee and Loan Participant such other information
concerning the Units as niay be reasonably requested from time to time by Lessor, Indenture
Trustee or Loan Participant, including statements setting forth aggregate Unit mileage and usage
by state.

                    SECTION 12. USE AND MAINTENANCE

                    12.1      Use and Maintenance.

                (i)    Lessee (and any permitted sublessee) shall use the Equipment in any
nianner consistent with the design and intended use of the Equipment and in compliance with
Section 1 I . Lessee agrees that, at its own cost and expense, it will:

               (a)    maintain and service each Unit subject to scheduling in the ordinary
course of Lessee’s maintenance program:

                        (w)     so that each Unit is in as good condition as when delivered
          (ordinary wear and tear excepted) and eligible under Manufacturer’s warranties,

                         (s)     in compliance with Section 11 and the requirements of any
          insurance policies required pursuant to Section 8,

                         (y)    in accordance with Amtrak’s FRA-approved maintenance plan for
          the Trainsets (which, as of the initial Closing Date, is being performed by NEC-MsC



Lenre of Roilrood Equipnwnr (.4armk T ~ r HS-EDC-I)
                                          r           L-14                                N Y 628269 v l 5
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 20 of 68



       pursuant to a long-term maintenance agreement) and in accordance with the Amtrak
       maintenance plan for the Locomotives, and

                         (z)     in a manner that will perniit the Units to be capable of operation
        (A) ( I ) in the case of the Trainsets, at a maximum continuous speed of up to 150 miles
        per hour in revenue senice and a maximum continuous test speed of up to 165 miles per
        hour and (2) in the case of the Locomotives, a maximum continuous speed of up to 125
        miles per hour in revenue service and a maximum continuous test speed of up to 140
        miles per hour, and (B) in the case of the Trainsets, in conformity with the Performance
        Criteria set forth in Schedule I hereto; and

               (b)     maintain all records, logs and other materials required by the AAR or the
United States Department of Transportation. or any other Governmental Authority having
jurisdiction over the Units or Lessee, to be maintained in respect of each Unit.

                (ii)   In no event shall any Unit be maintained with less care or scheduled for
maintenance on a basis less frequent than either the maintenance or maintenance scheduling
basis employed by Lessee for other rolling stock similar to the Units owned by or operated for or
by Lessee. Subject to the preceding sentence and without relieving Lessee of any obligation
relating to the physical condition of Units to be returned under Section 17, Lessee may take a
Unit out of service while awaiting repair so long as Lessee takes reasonable care to prevent
deterioration of the condition of such Unit beyond that attributable to the circumstances
necessitating such repair and keeps such Unit othenvise eligible for applicable Manufacturer’s
warranties and in compliance with Section 11.

                12.2    Additions and Accessions.

                 (i)     Subject in all events to Sections 11 and 12.1, Lessee, at its own cost and
expense, may from time to time make additions, modifications and improvements to the Units
during the Lease Term, provided such additions, modifications and improvements do not
diminish the value, utility or remaining useful life of the Units or cause the Units to become
“limited use property” within the meaning of Revenue Procedure 76-30, 1976-2 C.B. 647 (or
such other successor tax provision), as interpreted as of the time of such addition, modification
or improvement. The additions, modifications and improvements made by Lessee under the
preceding sentence which are readily severable without causing damage to such Units (other than
to a de niirriniis extent) and without adversely affecting the value, utility or remaining useful life
of the Units (other than to a de nrifrimisextent), except to the extent such additions, modifications
or improvements are made in order to comply with Section 11.1 and 12.2(ii) or are described in
or othenvise subject to Section l2.2(ii), shall be owned by Lessee. All such additions,
modifications and improvements shall be properly maintained and serviced by Lessee, and
Lessee shall promptly repair any damage to any Unit resulting from the removal of any addition,
improvement or modification.

                 (ii)    Any and all parts installed on and additions, modifications and
improvements made to any Units (a) which are replacements of existing parts constituting part of
the Units, (b) whic.h are not readily removable without causing damage to such Unit (other than
to a de nririiniis extent), (c) the cost of 1vhic.h is included in the Lessor’s Cost of such Unit, (d) in
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 21 of 68



the course of ordinary and proper maintenance of the Units, or (e) which are required by
Applicable Law or by the regulations of the STB, the United States Department of
Transportation. any agency thereof, or any other applicable Governmental Authority regulatory
body, for the operation or use of such Unit, shall constitute accessions to such Unit and constitute
property of Lessor subject to the French Lease and the lien of the Indenture and shall
immediately, and without further act or instrument, be deemed subject to this Lease, and Lessee
shall comply with all provisions of this Lease, including Section 18, applicable to such
accessions.

                (iii) Upon termination of this Lease, Lessor shall have the option to purchase
from Lessee any additions, modifications or improvements not described in Section 12.2(ii)
above, at the Fair Market Value of such additions, modifications or improvements. Lessee may
remove any additions, modifications or improvements described in the preceding sentence not
purchased by Lessor; provided, however, any suc.h additions, modifications or improvements
which are not removed shall become the property of Lessor without charge, subject to the French
Lease, free of any claim of Lessee, upon redelivery of the Unit to Lessor pursuant to this Lease.

               SECTION 13. LE.ASE DEFAULT

                  13.1 Lease Events of Default. The following events shall constitute Lease
Events of Default and each such event shall continue to be a Lease Event of Default (whether
any such event shall be voluntary or involuntary or shall come about or be effected by operation
of law or pursuant to or in compliance with any judgment, dec.ree or order of any court or any
order, rule or regulation of any administrative or governmental body) so long as, but only as long
as, it shall not have been remedied:

              (i)    Lessee shall fail to make any payment of Base Rent, Casualty Value,
Termination Value, Adjusted EBO Price or purchase price payable pursuant to Section 16.2(i)
within 5 Business Days after the same shall become due;

                (iij   Lessee shall fail to make any payment of Supplemental Rent (other than
any failure to make a payment specified in clause (i) above) when due and such failure shall
continue for 20 Business Days after Lessee shall have received written notice from the Person
entitled to such Supplemental Rent, provided that any such failure shall not constitute a Lease
Event of Default until, in the case of Supplemental Rent payable to Equity Guarantor or any
Affiliate of Equity Guarantor, written notice is given by Equity Guarantor and, prior to payment
in full by Equity Guarantor of the Guaranteed Amount under the Equity Guarantee Agreement,
the Owner Participant, to Lessor and Lessee, and, so long as the Lien o f the Indenture has not
been discharged, Indenture Trustee that such failure constitutes a Lease Event of Default and
such failure shall have continued for 15 days after such notice;

                (iii)  Lessee shall fail to carry and maintain insurance on or with respect to any
Unit in accordance with the requirenients of this Lease; provided, that in the case of insurance
with respect to which cancellation for any reason or material change in the types or limits of
coverage shall not be effective as to any Additional Insured for 30 days after receipt by any
Additional Insured of notice of such cancellation, no such failure to carry and maintain insurance
shall constitute a Lease Event of Default until the earlier of (a) the date such failure shall have
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 22 of 68



continued unremedied for a period of 30 days aAer receipt by any Additional Insured of the
notice of canc.ellation referred to in Section 8.1(iv)(a) or (b) the date on which such insurance is
not in effect as to any Additional Insured;

                (iv)    any written representation or warranty made by Lessee herein, in the
Participation Agreement or in any other Operative Document to which it is a party (other than
the Tax Indemnity Agreement and the French Documents) or made by Lessee or any other
Person in any certificate or other document delivered by Lessee in connection herewith or
therewith (other than any such representation or warranty made by Lessee in the Equity
Guarantee Fee Undertaking, in the Participation Agreement (solely to the extent any such
representation or warranty relates to the Equity Guarantee Fee Undertaking) or in any such
certificate or other document (solely to the extent any such representation or warranty relates to
the Equity Guarantee Fee Undertaking), in each case unless Equity Guarantor (and prior to
payment in full by Equity Guarantor of the Guaranteed Amount under the Equity Guarantee
Agreement, Owner Partkipant) in its sole discretion shall elect in writing to waive the exclusion
set forth in this parenthetical clause by notice to Lessor and Lessee, and so long as the Lien of
the Indenture has not been discharged, Indenture Trustee) shall prove at any time to have been
incorrect or misleading in any material respect when made and such error shall be material at the
time when the notice referred to below shall have been given to Lessee, if curable together with
its consequences, and shall not have been cured, together with its consequences, within 30 days
aAer written notice thereof to Lessee by Lessor, Indenture Trustee or Owner Participant, or, if
such error is curable but is not capable of being cured within such 30-day period, such longer
period not to exceed 60 additional days during which (a) Lessee shall be diligently attempting to
cure such error and (b) such attempt to cure c.ould not reasonably be expected to result in a sale,
forfeiture or loss of the Equipment or of the interest of Owner Participant or of the interest of
Indenture Trustee in any portion of the Trust Indenture Estate or adversely affect Owner
Participant’s entitlement to the tax benefits contemplated by the Tax Indemnity Agreement;

                (v)    Lessee shall fail to perform or observe any material covenant (other than
covenants relating to matters covered by subsections (i), (ii) and (iii) above and (xii), (xiii), (xiv)
or (xv) below), condition or agreement to be perfomled or observed by it hereunder, under the
Participation Agreement or in any other Operative Document to which it is a party (other than
the Tax Indemnity Agreement, the French Documents (other than each Assignment (Cession),
each Consent to Assignment (Cession), each Delegation and each Escrow Agreement) and,
unless Equity Guarantor (and prior to payment in full by Equity Guarantor of the Guaranteed
Amount under the Equity Guarantee Agreement, Owner Participant) in its sole discretion shall
elect in writing to waive such exclusion by notice to Lessor and Lessee (and so long as the Lien
of the Indenture has not been discharged, Indenture Trustee), the Equity Guarantee Fee
Undertaking (or, for the avoidance of doubt, Section 9.4(ii) of the Participation Agreement,
insofar as said section relates to the Equity Guarantee Fee Undertaking)), and such failure shall
not have been c.ured within 30 days after written notice thereof to Lessee by Lessor, Indenture
Trustee or Owner Participant, or, if such failure is curable but not capable of being cured within
such 30-day period, such longer period not to exceed 90 days (or 365 days in the case of a
maintenance default with respect to not more than two (2) Locomotives or one (1) Trainset at
any point in time) during which (a) Lessee shall be diligently attempting to cure such failure and
(b) such attempt to cure could not reasonably be expected to result in a sale, forfeiture or loss of
the Equipment or of the interest of Owner Participant or of the interest of Indenture Trustee in


Lrnrc of Rnilrond Equipriirnr I.4mrmk Trurr HS-EDC-I)   L-17                               NY 428269 “15
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 23 of 68



any portion of the Trust Indenture Estate or adversely affect Owner Participant’s entitlement to
the tax benefits contemplated by the Tax Indemnity Agreement;

                 (vi)    Lessee shall consent to the appointment of a custodian, receiver, trustee or
 liquidator (or other similar official) of itself, or of a substantial part of its property, or shall admit
 in writing its inability to pay its debts generally as they come due, or a court of competent
jurisdiction shall determine that Lessee is generally not paying its debts as such debts become
due, or Lessee shall make a general assignnient for the benefit of creditors or shall take any
corporate action to authorize any of the foregoing;

               (vii) Lessee shall file a voluntary petition in bankruptcy or a voluntary petition
or an answer seeking reorganization in a proceeding under any bankruptcy laws (as now or
hereafter in effect) or an answer admitting the material allegations of a petition filed against
Lessee in any such proceeding, or Lessee shall, by voluntary petition, answer or consent, seek
relief under the provisions of any now existing or future bankruptcy or other similar law
providing for the reorganization or winding-up of debtors, or providing for an agreement,
composition, extension or adjustment with its creditors or shall take any corporate action to
authorize any of the foregoing;

                (viii) an order, judgment or decree shall be entered in any proceeding by any
court of competent jurisdiction appointing, without the consent (express or legally implied) of
Lessee, a custodian, receiver, trustee or liquidator (or other similar official) of Lessee, or any
substantial part of its property, or sequestering any substantial part of the property of Lessee, and
any such order, judgment or decree or appointment or sequestration shall remain in force
undisniissed, unstayed or unvacated for a period of 60 days after the date of entry thereof;

                (ix) a petition against Lessee in a proceeding under applicable bankruptcy laws
or other insolvency laws, as now or hereafter in effect, shall be filed and shall not be stayed,
withdrawn or dismissed within 60 days thereafter, or if, under the provisions of any law
providing for reorganization or winding-up of debtors which may apply to Lessee, any court of
competent jurisdiction shall assume jurisdiction, custody or control of Lessee, or any substantial
part of its property and such jurisdiction, custody or control shall remain in force unrelinquished,
unstayed or unterminated for a period of 60 days;

                  (x)     any additional procedure similar to those referred to in subsections (vi),
(vii), (viii) or (ix) above, for the relief of financially distressed debtors under Applicable Laws is
entered into by Lessee voluntarily or involuntarily and, if such procedure shall have been entered
into involuntarily, shall be unstayed and remain in effect for a period of 60 consecutive days;

               (xi)    (a) the Equity Guarantee shall cease to be binding on the Equity
Guarantor, or shall be rendered unenforceable in any material respect, or (b) the Equity
Guarantor shall expressly repudiate or renounce in writing its obligations thereunder or (c) the
circumstances described in clauses (iv), and (vi) through (x) of this Section 13.1 with respect to
Lessee shall have occurred with respect to the Equity Guarantor (but only if Owner Participant
shall agree in writing to treat the circumstances set forth in this clause (xi) as a Lease Event of
Default);



                                                                                               K Y $28269 V I S
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 24 of 68



                (xii) any breac.h by Lessee of the merger covenant or assignment covenant set
forth in Section 27 that is not cured within 30 days of notice of such breach;

               (xiii) if, following a Special Event, Loan Participant shall have requested a
refunding of the Secured Notes pursuant to Section 19 of the Participation Agreement, and
Lessee shall have failed to either cause Owner Trustee to effect a refunding of the Secured Notes
or provide additional credit support, in either case in accordance with the requirements of
Section 19 of the Participation Agreement;

                (xiv) a breach by Lessee of its covenant set forth in the proviso of Section 9.4(i)
of the Participation Agreement;

                (xv) a breach of Lessee to redeliver any Unit in accordance with Section 17.1
and 17.2 that is not cured within 30 days of the end of the Lease Term for such Unit; or

               (svi) (A) the invalidity, voidness or unenforceability in any material respect of
the provisions under the French Documents obligating a French Lessor to transfer title lo U S .
Lessor i n accordance with the French Documents, or (B) the repudiation or renouncement by a
French Lessor of its obligations under the French Documents to transfer title to U.S. Lessor in
accordance with the French Documents (as such term is defined therein) and, within 30 days
thereafter, Lessee shall not have either procured a retraction of such repudiation or
renouncement, or (C) title to any Unit is not transferred to U S . Lessor in accordance with the
terms of the French Documents with respect to such Unit following termination or expiration of
any French Lease.

                13.2 Remedies. If a Lease Event of Default shall have occurred and be
continuing, then, in any such case, Lessor, at its option, may declare this Lease in default by a
written notice to Lessee (provided, that this Lease shall be deemed to have been declared in
default without the necessity of written notice upon any Lease Event of Default described in
clauses (vi), (vii), (viii), (ix) or (x) of Section 13.1) and at any time thereafter, Lessor may
exercise one or more of the following rights, powers or remedies as Lessor in its sole discretion
shall determine to the extent not prohibited by, and subject to compliance with any mandatory
requirements of, Applicable Law then in effect:

                (i)     proceed by appropriate court action or actions, either at law or in equity, to
enforce performance by Lessee of the applicable covenants of this Lease or to recover damages
for the breach thereof;

               (ii)   by notice in writing to Lessee, cancel or terniinate this Lease, whereupon
all right of Lessee to the possession and use of the Equipment shall absolutely cease and
terminate as though this Lease had never been made, but Lessee shall remain liable as hereinafter
provided; and thereupon, Lessor may demand that Lessee, and Lessee shall, upon written
demand of Lessor and at Lessee's expense forthwith return all of the Equipment to Lessor or its
designee in the manner and condition required by, and othenvise in accordance with all of the
provisions of, Section 14, in which event Lessee's obligation to pay Base Rent with respect to
such Unit hereunder due on or after the date of such return shall terminate (except to the extent




                                                                                           N Y 428269 v15
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 25 of 68



that Base Rent is to be included in computations under paragraph (v), (vi), or (is) below if Lessor
elects to exercise its rights under any of said paragraphs);

                (iii)   sell any Unit at public sale in a commercially reasonable manner, free and
clear of any rights of Lessee but subject to the duty to account to Lessee with respect to such sale
or for the proc.eeds thereof as required by paragraph (vi) below, in which event Lessee's
obligation to pay Base Rent with respect to such Unit hereunder due on or after the date of such
sale shall terminate (except to the extent that Base Rent is to be included in computations under
paragraph (v), (vi), or (ix) below if Lessor elects to exercise its rights under any of said
paragraphs);

               (iv)   hold, keep idle or lease to others any Unit as Lessor in its sole discretion
may determine, free and clear of any rights of Lessee and without any duty to account to Lessee
with respect to such action or inaction or for any proceeds with respect thereto, except that
Lessee's obligation to pay Base Rent with respect to such Unit due on or after the date upon
which Lessee shall have been deprived of possession and use of such Unit pursuant to this
Section 13 shall terminate (except to the extent that Base Rent is to be included in computations
under paragraph (v), (vi) or (ix) below if Lessor elects to exercise its rights under any of said
paragraphs);

                (v)     whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights under paragraph (i), (ii), (iii) or (iv) above or paragraph (ix) below with
respect to any Unit, Lessor, by written notice to Lessee specifying a payment date (which date
shall be a Casualty Value Determination Date for the purposes of computing Casualty Value)
whic.h shall be not earlier than the next monthly Casualty Value Determination Date after the
date of such notice, may demand that Lessee pay to Lessor, and Lessee shall pay to Lessor, on
the payment date specified in such notice, as liquidated damages for loss of a bargain and not as
a penalty (in lieu ofthe Base Rent due for such Unit due on or after the payment date specified in
such notice), whichever of the following amounts Lessor, in its sole discretion. shall specify in
such notice: (a) any unpaid Base Rent for such Unit due prior to the Rent Payment Date next
preceding the date specified in such notice plus (b) either (x) an amount equal to the excess, if
any, of the Casualty Value for such Unit, over the present value of the Fair Market Rental of
such Unit or, if Lessor has leased such Unit to others pursuant to paragraph (iv) above, for the
period of such lease the periodic rent payable thereunder, in each case for the remainder of the
Base Lease Term or any Renewal Term then in effect, as the case may be, as of the payment date
specified in such notice, such present values to be computed on the basis of a per annum rate of
discount equal to the Debt Rate, compounded semi-annually, from the respec.tive dates upon
which such rents would be paid; or (y) an amount equal to the excess, if any, of the Casualty
Value for such Unit c.omputed as of the payment date specified in such notice over the Fair
Market Value of such Unit as of the payment date specified in such notice; plus (c) interest on
the amounts specified in clause (a) of this paragraph (v) at the Overdue Rate from and including
the date on which such amount was due to the date of payment of such amount in full plus (d)
interest on the amounts specified in clause (b) of this paragraph (v) at the Overdue Rate from and
including the Casualty Value Determination Date as of which such Casualty Value is computed
to the date of payment of such amount in full;




                                                                                           N Y 828269 VIS
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 26 of 68



                (vi)   if Lessor shall have sold any Unit pursuant to paragraph (iii) above,
Lessor, in lieu of exercising its rights under paragraph (v) above with respect to such Unit may,
if it shall so elect, demand that Lessee pay to Lessor. and Lessee shall pay to Lessor, as
liquidated damages for loss of a bargain and not as a penalty (in lieu of the Base Rent for such
Unit due on or subsequent to the Rent Payment Date next preceding such sale), (a) any unpaid
Base Rent for such Unit due prior to the Rent Payment Date next preceding the date of such sale,
plus (b) the amount, if any, by which the Casualty Value of such Unit computed as of the Rent
Payment Date next preceding the date of such sale, exceeds the net proceeds of such sale, plus
(c) interest on the amounts specified in clause (a) of this paragraph (vi) at the Overdue Rate from
and including the date on which any such amount was due to the date of payment of such amount
in full, plus (d) interest on the amounts specified in clause (b) of this paragraph (vi)'at the
Overdue Rate from and including the Rent Payment Date as of which such Casualty Value is
computed to the date of payment of such amount in full;

               (vii) apply to the obligations of Lessee hereunder or under any other Operative
Document, in any such order as Lessor shall elect, any amounts held as security hereunder for
Lessee's obligations;

                (viii) except as otherwise expressly agreed herein, exercise any other right,
power or remedy which may then be available under any of the Operative Documents or which
may be available to Lessor under Applicable Law or proceed by court action to enforce the terms
hereof or to recover damages for the breach hereof or to rescind this Lease;

                (ix)   whether or not Lessor shall have exercised or shall thereafter exercise any
rights under paragraphs (i), (ii), (iii), (iv), (v) or (vi) above, with respect to any Unit Lessor may,
upon written n0tic.e to Lessee, require Lessee to pay to Lessor, on the next Casualty Value
Determination Date following the date of such notice (and specified in such notice), as liquidated
damages for loss of a bargain and not as a penalty, (a) any unpaid Base Rent with respect to all
Units covered by the Lease due prior to such date, plus (b) Casualty Value with respect to all
Units covered by the Lease as of such date, plus (c) interest on the amounts spec.ified in clause
(a) of this paragraph (ix) at the Overdue Rate from and including the date on which any such
amount was due to the date of payment of such amount in full, plus (d) interest on the amounts
specified in clause (b) of this paragraph (ix) at the Overdue Rate from and including the date as
of which such Casualty Value is computed to the date of payment of such amount in full; and

              (x)    give notice of the exercise of the Purchase Option under Clause 4.1 of any
French Lease and exercise any other rights available under the French Documents.

                 Upon receipt by Lessor of a11 amounts required to be paid under Section 13.2(ix)
and subjec.t to the payment of the amounts specified in the following paragraph and the discharge
of the Lien of the Indenture pursuant to Section 10.01 thereof, Lessor shall transfer, or cause to
be transferred, to Lessee, at Lessee's cost and expense, on an "as-is, where-is" basis and without
recourse or warranty (except as to the absence of Lessor's Liens), the rights and interests of
Lessor in and to the Equipment and the Lease, and Lessor and Owner Participant shall execute
and deliver such documents evidencing such transfer and take such further action as may be
required to effect such transfer.



                                                                                           NY #26?69 V I 5
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 27 of 68



               In addition, Lessee shall be liable, except as othenvise provided above, for any
and all unpaid Base Rent, Renewal Rent and Suppleniental Rent due hereunder before or during
the exercise of any of the foregoing rights, powers or remedies (including any Supplemental
Rent payable after the relevant date in paragraphs (ii), (iii) and (iv) above relating to any event or
circumstance occ.urring or arising prior to such date) and for all reasonable legal fees and other
costs and expenses incurred by Lessor, Indenture Trustee, Equity Guarantor, Owner Partic.ipant
or any Note Holder by reason of the occurrence of any Lease Event of Default or the exercise of
any of Lessor’s rights, powers or remedies with respect thereto, including all costs and expenses
incurred in connection with the surrender of the Units or in placing the Units in the condition
required hereby, together. in each case, with interest thereon at the Overdue Rate.

               13.3 Remedies Not Exclusive. Except as othenvise expressly agreed herein,
the remedies provided in this Lease in favor of Lessor shall not be deemed exclusive, but shall be
cumulative and may be exercised concurrently or consecutively, and shall be in addition to all
other remedies in its favor existing at law or in equity. The failure of Lessor, Owner Participant,
or any Note Holder to exercise the rights granted it hereunder upon the occurrence of any of the
contingencies set forth herein shall not constitute a waiver of any such right upon the
continuation or recurrence of any such contingencies, or upon the occurrence of any similar
contingencies.

                13.4 1168 Matters. Notwithstanding any provision herein to the contrary, it is
intended, as behveen Lessor and Lessee that this Lease constitute a “true lease” for federal
income tax purposes and the transactions contemplated by this Lease be entitled to the full
benefits of Sec.tion 1168 of the Bankruptcy Code. Without limiting the generality of the
foregoing, Lessor and Lessee acknowledge that this Lease is a “lease” of rolling stock equipment
and accessories within the meaning of Section 116s of the Bankruptcy Code. So long as such
Section 1168 is in effect, Lessee agrees that it will not, in connection with any bankruptcy
proceedings involving Lessee, take a position in the United States Bankruptcy Court that is
inconsistent with the rights of Lessor such under Section 1168.

                13.5 Waivers. Lessee hereby waives any mandatory requirements of law, now
or hereafter in effect, which might limit or modify the remedies herein provided, to the extent
that such waiver is effective under Applicable Law. Lessee hereby waives any and all existing
or future claims to any offset against the Rent payments due hereunder, and agrees to make such
payments regardless of any offset or claim which may be asserted by Lessee or on its behalf.
Except as othenvise provided in this Lease, Lessee, to the full extent effective under Applicable
Law, hereby waives all statutory or other legal requirements for any notice of any kind, any other
requirements with respect to the enforcement of Lessor’s rights under this Lease and any and all
rights of redemption and (to the extent that it may lawfully do so) any stay or extension of law
which would prohibit or forgive Lessee from making payments under this Lease.

               SECTION 14. RETURlV OF U N T S UPON DEFAULT

               14.1 Return of Units. Upon the date of notice of cancellation or termination
by Lessor pursuant to Section 132(ii), Lessee shall, without expense to Lessor, promptly
redeliver the Units, or cause the Units to be redelivered, to Lessor with all reasonable dispatch, in
the same manner and in the same c.ondition as if such Units were being redelivered on the last
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 28 of 68



day of the Lease Temi in accordance with the provisions of Section 17, and all obligations of
Lessee under Section 17 shall apply to such redelivery. Lessor, without further notice, may, but
shall be under no obligation to, retake such Units wherever found and take immediate possession
of and remove the same by esparie summary proceedings or otherwise without Lessor incurring
any liability by reason of such retaking, whether for the restoration of damage to property caused
by such retaking or otherwise.

               14.2 L.essor Amointed Agent of Lessee. Without in any way limiting the
obligation of Lessee under the foregoing provisions of this Section 14, Lessee hereby irrevocably
appoints Lessor as the agent and attorney of Lessee, with full power and authority to exercise
Lessee’s rights under this Section 14, at any time while Lessee is obligated to deliver possession
of any Unit to Lessor, to demand and take possession of such Unit in the name and on behalf of
Lessee from whomever shall then be in possession of such Unit.

                SECTION 15. ASSIGNMENT, POSSESSION AND USE

                15.1    Assicnment; Consent: Securih. for Lessor’s Oblieations to Indenture
Trustee.

                (i)     In order to secure the indebtedness evidenced by the Secured Notes, the
Indenture provides, aniong other things, for the assignment, by Lessor to Indenture Trustee, of
this Lease to the extent set forth therein and for the creation of a first priority security interest in
the Trust Indenture Estate in favor of Indenture Trustee for the benefit of Note Holders. Lessee
hereby consents to the assignment by Lessor of Lessor’s right, title and interest in and to this
Lease to Indenture Trustee pursuant to the terms of, and to the extent set forth in, the Indenture,
and agrees that, so long as any Secured Notes are Outstanding, all payments of Base Rent,
Termination Value, Adjusted EBO Price (unless Lessee assumes the Secured Notes as set forth
in Section 16.1 hereof) and Casualty Value payable hereunder shall be made to Indenture
Trustee as provided in Section 4.4 hereof, or as Indenture Trustee may othenvise direct in a
writing received by Lessee at least 10 Business Days prior to the applicable payment date, and
thereafter by wire transfer to an account in New York, New York designated by Lessor or at such
place or to the attention of such Person or department as Lessor may specify from time to time in
writing delivered to Lessee not less than I O Business Days prior to the due date of the payment
to be made at the place specified in such writing.

               (ii)     Unless and until Lessee shall have received written notice from Indenture
Trustee that the Lien of the Indenture has been released, the terms and provisions of the
Indenture shall govern as to whether the consent or agreement of either Lessor or Indenture
Trustee, or both, shall be required in order to effect any consent, amendment or modification of,
or waive any requirements under, this Lease and Lessee acknowledges receipt of an execution
counterpart of the lndenture as in effect as of the date hereof.

              15.2 No Liens; Lessee’s Riehts to Use the Units. to Permit Use Thereof bv
Others and to Sublease the Units.

               (i)     Lessee (a) will not, directly or indirectly, create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) on or with respect to any Unit, any part thereof, the
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 29 of 68



title thereto or any interest therein and (b) at its own espense will promptly discharge any such
Lien which arises; provided. that Lessee may at its own expense in good faith, contest the
validity or application of any such Liens in any manner which does not (i)materially and
adversely affect the property or rights of Lessor or Indenture Trustee under this Lease or under
the Indenture or (ii) create any risk of any criminal liability or (,iii) create a reasonable risk of any
Material Civil Liability on the part of Lessor, Indenture Trustee, Owner Participant. Equity
Guarantor or any Note Holders or involve any material risk of loss, forfeiture or sale of the
Equipment.

               (ii)    So long as no Specified Default or Lease Event of Default shall have
occurred and be continuing, Lessee shall be entitled to sublease any Unit subject to all the ternis
and conditions of this Lease, to a sublessee that is not then subject to any bankruptcy
proceedings. Lessee's obligations hereunder and under any other Operative Document shall
continue in full force and effect as the obligations of a principal and not of a surety irrespective
of any such sublease. Each such sublease shall be (a) expressly subject and subordinate to all of
the provisions of this Lease and to the rights and remedies of Indenture Trustee under the
Indenture and Lessor under this Lease in respect of the Units covered by such sublease (and
Lessor shall have received an acknowledgment to such effect from the sublessee), (b) for a term
not extending beyond the end of the Base Lease Term or the end of the Renewal Term then in
effect, unless such sublease provides for Lessee's right to substitute similar equipment
thereunder. and (c) shall contain no purchase option for the benefit of the sublessee.

               (iii)   Lessee agrees not to operate or locate any Unit, or to suffer any Unit, by
sublease or otherwise, to be operated or located, (a) outside of the United States or Canada or
(b) so as to cause a violation of Section 12.1 or (c) in any area excluded from coverage by any
insurance policy required by the ternis of Section 8 hereof except in the case of a requisition for
use by the United States Government, it being understood, however, that with respect to this
clause (c), Lessee shall use its best efforts to seek indemnification Goni the United States
Government against such risks covered by the insurance requirements of Section 8, or, in lieu of
such indemnification, Lessee shall procure insurance against the risks and in the amounts
required by, and in compliance with, Section S hereof covering such area.

               (iv)    Lessee agrees to give written notice to Lessor of any sublease having a
tenn in excess of 3 years; and any such sublease in excess of 2 years shall be assigned as
collateral security to Lessor and further collaterally assigned to Indenture Trustee (such
assignments to be in forni and substance satisfactory to the Participants).

               (v)     Lessee shall, within 5 Business Days after the execution of any such
sublease, deliver a true and complete copy thereof to Owner Participant, Lessor and, so long as
Sec.ured Notes are Outstanding under the Indenture, Indenture Trustee.

                (vi)  Lessee shall not be entitled to sublease the Equipment except as provided
in this Section 15.2.

                 15.3 Transfers by Lessor or Owner Participant. Lessor shall not transfer its
interest in this Lease except in compliance with Article X of the Trust Agreement or pursuant to



                                                                                             NY #?E69 V I S
          Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 30 of 68



and in accordance with the other Operative Documents. No such transfer by Lessor shall
interfere with Lessee’s rights under this Lease with respect to Lessee’s use of the Units.

                    SECTION 16. PURCHASE OPTIONS; RENEWAL OPTIONS

                16.1 EBO Purchase ODtion. If this Lease has not been earlier terminated,
Lessee may by written irrevocable notice (the “EBO Pirr-chase Opriori Norice”) which notice
shall describe in reasonable detail the Units in respect of which Lessee is exercising the EBO
Purchase Option delivered to Lessor and Owner Participant not less than 90 days prior to the
Reference EBO Date, elect to purchase on the applicable EBO Date all or a Minimum Number
of Units then subject to this Lease at a purchase price equal to the applicable Adjusted EBO
Price for such Units, which shall be payable as provided below; provided, that no Specified
Default or Event of Default shall have occurred and be continuing on any EBO Date on which
the Adjusted EBO Price is payable hereunder (unless Lessee delivers with such notice on any
such EBO Date an opinion of independent counsel reasonably satisfactory to Owner Participant
to the effect that no risk exists that Lessee’s payment of the applicable Adjusted EBO Price will
be voided or othenvise disallowed as a consequence of a bankruptcy, insolvency, dissolution or
liquidation of Lessee). If Lessee esercises the EBO Purchase Option by the giving of the EBO
Purchase Option Notice as required above with respect to the Minimum Number of Units, Lessee
shall pay the Adjusted EBO Price for the Applicable Units on the respective EBO Date for such
Units. Lessee may, at its option, pay the Adjusted EBO Price for any Units as provided above in
installments in the amounts and on the dates set forth in Schedule VI1 to the Lease Supplement
applicable to such Units, provided that the esercise of such option by Lessee shall be subject to
(i) the payment in full by Lessee of the first installment of the Adjusted EBO Price for such Units
on the applicable EBO Date, and (ii) the execution of documentation (and the making of any
necessary filings related thereto’) reasonably satisfac.tory to Lessor evidencing (x) Lessee’s
obligation to pay all subsequent installments on the dates and in the amounts set forth in such
Schedule VII, (y) the release of the Lien of the Indenture in respect of such Units, and (2) the
granting in favor of Lessor of a first priority perfected security interest in the Units so purchased.
So long as Lessee does not elect to pay the Adjusted EBO Price in installments pursuant to the
preceding sentence, Lessee may elect to pay such portion of the purchase price under this
Section 16.1 equal to the aggregate principal amount of the Secured Notes that would have been
mandatorily prepaid pursuant to Section 2.14 of the Indenture had Lessee paid such Adjusted
EBO Price entirely in cash by causing New Notes of Lessee to be issued in an aggregate
princ.ipal amount equal to the principal amount of the Secured Notes, in exchange for the
Secured Notes in accordance with Section 18 of the Participation Agreement; provided, that
upon such assumption Indenture Trustee shall receive an opinion that it will be entitled to the
benefits of Section 1165 of the United States Bankruptcy Code. The balance of the Adjusted
EBO Price, as reflected in Schedule VI1 to the Lease Supplement together with all other Rent
then due on such EBO Date shall be paid to Lessor. This Lease shall terminate with respect to
such Units and Lessee’s exercise of the purchase option under this Section 16.1 shall be
effective, only upon payment in full (whether by payment solely in cash or other immediately
available funds or by partial payment in cash or other immediately available funds and the
issuance of New Notes as provided above) of the applicable Adjusted EBO Price or installment
thereof, as the case may be, due on the applicable EBO Date, and all unpaid Base Rent due prior
to the applicable EBO Date and any Supplemental Rent due on or before such EBO Date,



Lenrr of Rnilrond Equipnmr lAnirrak Tmsr US-EDC-Ij   L-25                                 NY #?E269 VIS
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 31 of 68



including without liniitation any Make Whole Premium Amount in respect of the Secured Notes
payable in connection with such termination.

               16.2    End of Term Purchase Options.

               (i)    If this Lease has not been earlier terminated, then Lessee may, by
irrevocable written notice delivered not less than 360 days prior to the Reference Base Lease
Termination Date, elect to purchase all or a Minimum Number of Units then subject to this Lease
on the Base Lease Termination Date applicable to such Units (as described in the Lease
Supplement applicable to such Units) at a purchase price equal to the Fair Market Value thereof
(as determined below) payable on the applicable Base Lease Termination Date, together with all
unpaid Base Rent and Supplemental Rent then due. For the avoidance of doubt, the parties
acknowledge that, once such irrevocable written notice has been delivered by Lessee, Lessee
shall have a mandatory obligation to purchase such Units on the applicable Base Lease
Termination Date.

                (ii)    If this Lease has not been earlier terminated, then Lessee may by
irrevocable written n0tic.e delivered not less than 360 days prior to the end of any Reference
Renewal Term. elect to purchase all or a Minimum Number of Units then subject to this Lease
on the last day of the applicable Renewal Term applicable to such Units at a purchase price equal
to the Fair Market Value thereof (as determined below) payable on the last day of such Renewal
Term together with all unpaid Base Rent and Supplemental Rent then due for such Units. For
the avoidance of doubt, the parties acknowledge that, once Lessee has delivered such notice,
Lessee shall have a mandatory obligation to purchase such Units on the last day of the applicable
Renewal Temi for such Units.

                16.3 Further Assurances. Upon payment ofthe purchase price with respect to
any Units purchased pursuant to an exercise by Lessee of any option to purchase under this
Section 16 of all Rent due hereunder, Lessor shall execute and deliver to Lessee, or Lessee’s
assignee or nominee, such instrument as will transfer to Lessee Lessor’s right, title and interest in
and to such Units and the French Leasehold Interest in respect thereof, as-is, where-is, without
recourse, representation or warranty of any kind other than that such Units are free and clear of
all Lessor’s Liens and Owner Participant’s Liens.

               16.4    Renewal Options.

                (i)   Lease Renewal Terms. If this Lease has not been earlier terminated and
no Specified Default or Lease Event of Default shall be continuing on the effective date of the
renewal, Lessee may elect, by irrevocable written notice delivered to Lessor not less than 360
days prior to the Reference Base Lease Termination Date (or, with respect to clause (b) below,
the. end of any Reference Renewal Term) to renew this Lease as of such date with respect to all
or a Minimum Number of Units then subject to this Lease, as follows:

                       (a)    at the applicable Base Lease Termination Date, for a period of 1
               year at a semi-annual Base Rent equal to the Fixed Rate Renewal Rent (each such
               renewal term under this clause (,a) being referred to herein as a “Fixed Rare
               Retrewal Tertn”);
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 32 of 68



                             (b)     (i) at the end of the applicable Fixed Rate Renewal Term for each
                     Unit, for a period of not less than 1 year, an initial Fair Market Renewal Term not
                     to exceed a period to be determined based upon the appraisal delivered to Owner
                     Participant on the initial Closing Date and ending on a Rent Payment Date for
                     such Unit, and (ii) after any Fair Market Renewal Term, for a period of not less
                     than 1 year, subsequent fair market renewal terms not to exceed with respect to
                     each Unit (1) 80% of the economic useful life of such Unit as of the
                     commencement of suc.h fair market renewal term, and (2) the point at which the
                     fair market value (disregarding inflation or deflation) of such Unit is not less than
                     20% of the remaining value of such Unit at the commencement of such fair
                     market renewal term, and ending on a Rent Payment Date for such Unit, such
                     determinations under c.lauses (1) and (2) to be established by an independent
                     appraiser of railroad equipment mutually acceptable to Lessee and Lessor (or if no
                     such mutually acceptable appraiser can be identified, then by a panel of appraisers
                     selected in accordance with Section 16.5) as of the coniniencenient of each such
                     fair market renewal term (each such fair market renewal term under this clause (b)
                     being referred to herein as a “Fuir A40rker Re,iend Term”), at an amount equal to
                     105% of the Fair Market Rental.

              Lessor and Lessee agree that the percentage 105% as used in this Section 16 to
determine any Renewal Rent shall be reduced to the percentage 100% if, in the good faith
determination of Owner Participant, there shall have occurred a clarification prior to the
coniniencenient of the relevant Renewal Temi that lessee renewal options at fair market rental
value do not extend the lease term for purposes of section 467 of the Code and the regulations
thereunder.

                     16.5      Deterniination of Fair Market Value a n d Fair Market Rental.

                (i)     At any time within I5 months prior to the Base Lease Termination Date or
the end of the then pending Renewal Term, at Lessee’s request, Lessor and Lessee shall
negotiate i n good faith to determine the Fair Market Value and Fair Market Rental of the Units
within 45 days after such request has been given. If after such 45 day period, Lessor and Lessee
are unable to agree upon a determination of the Fair Market Value or Fair Market Rental, as the
case niay be, of the Units, the Fair Market Value or Fair Market Rental, as the case niay be, shall
be determined in accordance with the appraisal procedure set forth in this Sec.tion 16.5. If either
party shall have given written notice to the other requesting determination of such Fair Market
Value or Fair Market Rental by such appraisal procedure, the parties shall consult for the purpose
of appointing a qualified independent appraiser by mutual agreement. If no such appraiser is
appointed within 15 days after such notice is given, such determinations shall be made by a panel
of three independent appraisers, one of whom shall be selected by Lessee and another of whom
shall be selected by Lessor, both selections to be made and notice thereof given to the other party
within I O days after the end of such 15 day period, and the third of whom shall be selected by the
two appraisers so selected. If Lessor or Lessee fails to appoint an appraiser within such 10 day
period, no other appraiser shall be appointed and the appraisal shall be made solely by the
appraiser appointed by the other party. If the two appraisers so selected cannot agree upon suc.h
third appraiser, such third appraiser shall be selected by the American Arbitration Association (or



Lenre o/Rnilrond Eguipriicnr 1.4,nIrok TNII HS-EDC-I)   L-27                                  NY 1128269 v15
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 33 of 68



any successor organization) from a pool of arbitrators having experience in the railroad industry
and a familiarity with rolling stock comparable to the Units.

                (ii)   If a single appraiser shall have been appointed by the parties, the
determination of such appraiser shall be final and binding upon the parties. If three appraisers
shall have been appointed, the average of the appraisals of the two of the three appraisers whose
appraisals are the closest shall constitute the determination of the appraisers (unless one appraisal
is equally close to two different appraisals, in which case the average of the three appraisals shall
constitute such determination) and be final and binding upon the parties.

               (iii) The appraiser or appraisers shall be provided with, and instructed to
appraise in accordance with, the definitions of all terms appearing in the Operative Documents
and having a bearing on the determinations subject to appraisal.

               (iv)    The fees and expenses of each appraiser (a) selected by Lessee shall be
paid by Lessee, (b) selected by Lessor shall be paid by Lessor and (c) selected jointly by Lessee
and Lessor or selected by the appraisers selected by Lessee and Lessor or selected by the
American Arbitration Association (or any successor organization) shall be paid one-half by
Lessee and one-half by Lessor; provided, that the expenses of any appraisal carried out pursuant
to Section 13 shall be paid in their entirety by Lessee.

               SECTION 17. RETURN OF UNITS UPON EXPIRATION OF TERM

               17.1    Redelivery.

                (i)     When the Units are to be redelivered at the expiration of the Base Lease
Tern1 or any applicable Renewal Term with respect thereto or, if Lessor shall have requested
storage with respect to the Units as provided herein below, at the termination of any applicable
storage period or at one earlier time during such a storage period as Lessor niay specify on at
least 30 days’ notice, Lessee shall assemble and deliver possession of the Units in accordance
with the ternis of this Lease, at Lessee‘s cost and expense. to any location selected by Lessor in
the continental United States then served by Lessee by lines of service extending contiguously
from the last place of use of such Units to the desired location (such location shall be specified in
a written notice given by Lessor to Lessee at least 60 Business Days (and 30 days if the Units are
being delivered out of storage) prior to such redelivery (the “Redeliven~ Locrrriod’)).

                (ii)   Lessee will, at the written request of Lessor made once not later than 30
days prior to the end of the Base Lease Term or any applicable Renewal Term with respect to
any Unit, store such Unit free of charge and at Lessee’s expense, except for the cost of any
insurance taken out by Lessee for Lessor’s benefit, on storage tracks selected by Lessee for a
period of 60 days following the Base Lease Termination Date or the last day of the applicable
Renewal Term, as the case niay be. Upon the request of Lessor prior to the end of such storage
period, Lessee shall provide storage for an additional 30 days at such location at Lessor’s sole
risk, cost and expense. Lessor shall bear all risk of loss to such Units during such storage period.

                (iii) If any Unit is inspected pursuant to Section 17.3(ii) and pursuant to
Section 17.3(iii) is deemed not in the condition required by Section 17.2, Lessee, at its expense
and risk, shall within 30 days thereafter make such repairs and perform such work as shall be
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 34 of 68



necessary to place such Unit i n the condition required by Section 17.2; provided, however, that if
Lessee reasonably determines that it cannot repair a Unit pursuant to this Section 17.l(iii) within
the period perniitted herein, Lessee may elect to purchase such Unit for the greater of Fair
Market Value (determined 011 the assumption that such Unit was in the required condition) and
Casualty Value determined as of the last day of the applicable Lease Terni, together with all
unpaid Base Rent and Supplemental Rent then due thereunder. Lessee will provide Lessor with
notice when such Unit has been repaired so as to be in the condition required by Section 17.2.

                      17.2      Return.

                (i)     At the time of any return, the Units shall be free and clear of all liens,
security interests, charges and encumbrances and rights of others including, without limitation,
any Lien of any French Lessor under any French Document (other than Lessor’s Liens and
Owner Participant’s Liens) and shall be in the condition required by Section 12 (without regard
to the scheduling of maintenance) and this Section 17.2. Each Unit returned to Lessor pursuant
to this Sec.tion 17 shall (a) be in compliance with Section 11 (it being agreed that compliance
with laws, rules or regulations will be without regard to extensions or waivers that are not
assignable or otherwise transferable to third parties), (b) have attached or affixed thereto any
addition, modification or iniprovrment considered an accession thereto as provided in
Section 12.2(ii), (c) have all exterior sides free of material rust and corrosion, (d) be clean by
industry standards and (e) be configured for substantially the same use as when originally
delivered. Lessee shall provide to Lessor, with respect to each Unit returned to Lessor pursuant
to this Section 17. true, correct and complete copies of all records, logs and other materials
maintained by Lessee in accordance with Section I?.l(ii).

               (ii)   Upon the request of Lessor, and at Lessor’s sole expense, Lessee shall
cooperate with Lessor in obtaining the valid and effective issuance, or, as the case may be,
transfer or amendment of all go\wnniental action necessary or, in the reasonable opinion of
Lessor, desirable for the ownership of any Unit by Lessor or any transferee, sublessee or
assignee thereof.

                      17.3      Inspections.

               (i)     When Units are redelivered at the expiration of the applicable Base Lease
Term or any applicable Renewal Term with respect thereto, Lessee shall make any or all of such
Units available for inspection at the Redelivery Location at such hours and for such length of
time as are mutually agreed to by Lessor and Lessee in order to provide Lessor a reasonable
opportunity to make the inspection described in Section 17.3(iii).

                (ii)   Not later than 30 days after the redelivery of a Unit pursuant to Section
17.1 (including a redelivery to a storage location), Lessor or its agent may inspect such Unit to
determine whether such Unit is in the condition required by Section 17.2. If Lessor fails to
object to the condition of a Unit during such period or if Lessor removes or causes to be removed
such Unit from any storage area or Redelivery Location prior to any inspection thereof, such
Unit shall be deemed to have satisfied the conditions of Section 17.2.




Lrnre of Rnilronrf Equiprnenr IAnirrclk Tmsr HS-EDC-IJ   L-29                           NY #28269 V I 5
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 35 of 68



               (iii) At any inspection pursuant to this Section 17.3, qualified independent
inspectors or surveyors representing both Lessee and Lessor, or an independent inspector or
surveyor, in each case, reasonably satisfactory to both Lessor and Lessee, shall be present at the
inspection and shall within a reasonable time from the date of such inspection determine and
specify in writing the agreed repairs or work, if any, necessary to place each Unit in the
condition required by Section 17.2.

                17.4 Continuing Obligations. Any Unit not delivered on the date of
expiration of the Lease Term in accordance with Section 14 or this Section 17, as the case may
be, shall continue to be subject to all of the obligations of Lessee set forth in this Lease. If
Lessee shall, for any reason whatsoever, fail to return any Unit at the time specified herein, this
Lease and the obligations of Lessee hereunder shall continue in effect with respect to such Unit
at the higher of then Fair Market Rental and the average daily rental during the Base Term until
such Unit is returned to Lessor; provided, however, that this Section 17.4 shall not be construed
as perniitting Lessee to fail to meet its obligations to return any Unit in accordance with the
requirements of this Lease or constitute a waiver of a Lease Event of Default.

               SECTION 18. RECORDING

               lS.l     Recordings. Lessee, at its own expense, pursuant to the Participation
Agreement, will cause this Lease, each Lease Supplement relating to the Units being delivered
on any Closing Date, the Indenture and the Indenture Supplements relating to the Units being
delivered on any Closing Date, or other appropriate memoranda, to be filed pursuant to Section
11301 of the Act prior to the delivery and acceptance of any Unit and shall cause to be so filed
proniptly after execution and delivery thereof by all parties thereto any Lease Supplement and
Indenture Supplement, or other appropriate memoranda, entered into in accordance with the
Operative Documents. Lessee, at its own expense, will further cause this Lease, any Lease
Supplements, the Indenture, Indenture Supplements and/or appropriate financing statements or
continuation statements to be filed and recorded and, from time to time when required, refiled
and rerecorded, in accordance with the applicable provisions of the Unifomi Commercial Code
as in effect in the District of Columbia (and, if Lessee changes its chief executive office to any
state, in such state) and in any jurisdiction in the United States or Canada where filing is
necessary to the reasonable satisfaction of counsel to Owner Partkipant and counsel to Loan
Participant and shall do such other things to preserve and maintain the perfection and priority of
the Lien of the Indenture and the ownership of Lessor in the Equipment as such counsel may
reasonably request.

                15.2 Continuing Oblications. Lessee, in addition to the requirements of
Section 18.1 above, will from time to time do and perform in a timely manner any other act and
will execute, acknowledge, deliver, file, register, record and deposit (and will refile, re-register,
rerecord or redeposit whenever required) any and all further instruments required by law
(including without limitation continuation statements) or reasonably requested by Lessor, Owner
Participant, Equity Guarantor or Indenture Trustee for the purpose of proper protection, to its
reasonable satisfaction, of its respective interests in the Units, or for the purpose of carrying out
the intention of this Lease and the Indenture.




                                                                                         NY $28269 V I5
          Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 36 of 68



                    SECTION 19. LESSOR’S RIGHT TO PERFORM FOR LESSEE

              I f Lessee fails to perfonn or comply with any of its agreements contained herein,
Lessor and (but without duplication) Indenture Trustee may upon notice to Lessee (but shall be
under no obligation to) perform or comply with such agreement, and the amount of the
reasonable costs and expenses of Lessor or Indenture Trustee, as the case may be, incurred in
connection with such performance or compliance, together with interest on such amount at the
Overdue Rate shall be payable by Lessee upon demand. No such performance or compliance by
Lessor or Indenture Trustee, as the case may be, shall be deemed a waiver of the rights and
remedies of Lessor, Indenture Trustee or any assignee of Lessor against Lessee hereunder.

                    SECTION 20. NOTICES

              Any notices, requests or other communication hereunder shall be given or made
in accordance with Section 13.1 of the Participation Agreement.

                    SECTION 21. SEVERABILITY

               Any provision of this Lease which is prohibited or unenforceable in any
jurisdiction shall be, as to such jurisdiction, ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision
in any otherjurisdiction.

                    SECTION 22. EFFECT AND MODIFICATION OF THIS LEASE

                Except for the other Operative Documents, this Lease exclusively and completely
states the rights of Lessor and Lessee with respect to the leasing of the Units and supersedes all
other agreements, oral or written, with respect thereto. Subject to Sec.tions 6.10 and 10.05 of the
Indenture, no variation or modification of this Lease and no waiver of any of its provisions or
conditions shall be valid unless in writing and signed by duly authorized signatories for Lessor
and Lessee. and if required by the Indenture, Indenture Trustee.

                    SECTION 23. NATURE OF THIS LEASE

                It is the intention of the parties hereto that this Lease shall constitute an agreement
of lease whereby Lessor will be treated as the owner and lessor of the Units and Lessee as Lessee
of the Units, and prior to the exercise by Lessee of its rights to purchase the Units, nothing herein
shall be construed as conveying to Lessee any title to or ownership of the Units, the rights and
interest of Lessee hereunder with respect to and in the Units being those of a lessee only.

                    SECTION 24. EXECUTION

                This Lease may be executed in any number of counterparts and by the different
parties hereto on separate counterparts (or upon separate signature pages bound together into one
or more counterparts), each of which when so executed and delivered shall be an original, but all
such counterparts shall together constitute but one and the same instrument. To the estent, if
any, that this Lease or any Lease Supplement constitutes chattel paper or other collateral within


Lrnrr of Roilroonrl Eqoipnimt (Amrmk Tmr HS-EDC-I)   L-3 1                                 NI’ 628269 V I 5
          Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 37 of 68



the meaning of the Uniform Commercial Code (or other law respecting security interests) as in
effect in any applicable jurisdiction. no security interest in Lessor’s interest under this Lease or
any such Lease Supplement may be created through the transfer or possession of any counterpart
of this Lease or such Lease Supplement other than the original executed counterpart No. 1 hereof
or thereof, which shall be identified as the counterpart containing the receipt therefor executed
by Indenture Trustee on the signature page hereof or thereof.

                    SECTION 25. LAW GOVERNING

               The terms of this Lease and all rights and obligations hereunder shall be governed
by the law of the District of Columbia without regard to conflicts or choice of law provisions;
provided, that the parties shall be entitled to all rights conferred by Section 11301 of the Act.
LESSOR AND LESSEE AGREE THAT THIS LEASE IS A “FINANCE LEASE” FOR
PURPOSES OF ARTICLE 2-A OF, AND AS DEFINED BY SECTION 2-A-103, OF THE
ucc.
                    SECTION 26. VOLUNTARY TERMINATION BY LESSEE

                26.1 Termination. Lessee shall have the right. at its option, to terminate this
Lease with respect to all or a Minimum Number of Units then subject to this Lease, if Lessee
shall have determined that such Units shall have become obsolete or operationally uneconomic
or surplus to Lessee’s requirements and shall have furnished to Lessor a certificate executed by a
financial officer of Lessee having a title of Vice President or higher to such effect, by giving
notice thereof to Lessor and Equity Guarantor no sooner than 90 days prior to the 51h anniversary
of the Reference Closing Date. (the “Tert~iitiutio~iNolice”), and Lessee shall specify in such
Termination Notice the date such Units are to be temlinated (which such date shall be the first
monthly “Termination Date” set forth in Schedule V to the Lease Supplement applicable to such
Unit that is at least 90 days after the Termination Notice and which falls on or after the 5Ih
anniversary of the Closing Date applicable to such Unit) (a “Terttrittntioti Dote”). Lessor may,
by notice to Lessee given on or before the 151h day after the date of Lessee’s Termination Notice,
elect to retain such Units as of the Termination Date without further liability or obligation of
Lessee under this Section 26 with respect to such Units except the obligation to pay any unpaid
Base Rent due prior to such Termination Date plus or minus the amount set forth under the
column titled “Rent Adjustment” for such Termination Date in Schedule V to the Lease
Supplement applicable to such Unit, any Supplemental Rent due on or before such Termination
Date, and any Make Whole Premium Amount in respect of the Secured Notes payable in
connection with this prepayment and Lessor will prepay the Secured Xotes Outstanding pursuant
to Section 2.14(b) of the Indenture.

                26.2 Solicitation of Bids. Unless Lessor shall have elected to retain such Units
in accordance with the last sentence of Section 26.1, Lessee, as agent for Lessor, shall use
commercially reasonable efforts to obtain bids for the cash purchase on the Termination Date of
such Units during the period from the giving of such notice until the Termination Date. Lessee,
however, shall have no liability for any failure to obtain the best bid therefor. Lessee shall
c.ertify to Lessor in writing the terms and amount of each bid received by Lessee and the name
and address of the Person (who shall not be Lessee or any Person acting for or affiliated with
Lessee or with which Lessee has an arrangement or understanding with respect to the future use


Lmre of Rnilrond Equiprrirnr (Antrml. Trim HS-€DC-tJ   L-32                              NY e28269 V I S
           Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 38 of 68



of such Units by Lessee or an affiliate thereof) submitting such bid. Lessor may, at Lessor’s
expense, independently obtain bids for such purchase and certify them to Lessee as provided in
the next preceding sentence.

                26.3 Third-party Sale. On the Termination Date, unless Lessor shall have
elected to retain suc.h Units pursuant to the last sentence of Section 26.1, Lessor shall sell such
Units for cash to a third party unaffiliated with Lessee who shall have submitted the highest bid
prior to such date and Lessee. may not (i) purchase or reacquire such interest after termination or
(ii) buy or lease such Units from such third party buyer; provided, however, that Lessee shall
have the right to withdraw its election to terminate and reject each bid, if any, theretofore
received; provided, further, however, that Lessee may withdraw such election no fewer than 5
Business Days prior to the Termination Date and no more than 2 times and, upon any such
revocation, Lessee shall reimburse on an After-Tas Basis each of Lessor, Owner Participant,
Loan Participant, Equity Guarantor and Indenture Trustee for all reasonable out-of-pocket
expenses incurred by it in connection with the revoked termination and this Lease shall continue
in full force and effect with respect to such Units. The total sale price realized at such sale, net
of all fees and expenses of the sale incurred by Lessor, Lessee, Equity Guarantor, Indenture
Trustee and each Participant in connection with the sale (including commissions) shall be
received by Lessor and, in addition, on the date of such sale Lessee shall pay to Lessor the sum
of: (i) the amount, if any, by which the Termination Value for such Units computed as of the
Termination Date exc.eeds such total sales price net of such fees and expenses, (ii) any unpaid
Base Rent due prior to such Termination Date, plus the amount, if positive, set forth under the
column titled “Rent Adjustment” for such Termination Date in Schedule V to the Lease
Supplement applicable to such Unit, and (iii) any Supplemental Rent due on or before such
Termination Date owing by Lessee to Lessor, Owner Participant, Equity Guarantor, Indenture
Trustee and any Note Holder under any Operative Document. On such Termination Date, Lessor
shall pay to Lessee, following satisfaction of all amounts due and payable to Note Holders,
Owner Participant, Owner Trustee, Indenture Trustee, Equity Guarantor or Trust Company in
respect of any such Termination Date, the amount, if negative, set forth under the column titled
“Rent Adjustment” for such Termination Date in Schedule V to the Lease Supplement applicable
to such Unit. Lessor shall transfer to the purchaser named in the highest cash bid certified by
Lessee (it being understood that Lessee shall have no liability for any failure to obtain the best
bid for the Equipment) upon rec.eipt of the purchase price therefor and payment of all other sums
payable to Lessor under this Section 26, all Lessor’s right, title and interest in and to such Units
without recourse, representation or warranty, except as to the absence of Lessor’s Liens and
Owner Participant’s Liens, and this Lease with respect to such Units shall terminate. If no sale
shall have occurred on the Termination Date or if Lessor elects to retain the Units and fails to
prepay the Secured Notes, this Lease shall continue in full force and effect as to such Units as if
no notice of termination had been given.

               26.4 Notice to Indenture Trustee. At least 30 days (or such shorter period as
is acceptable to Indenture Trustee) prior to the Termination Date, Lessee shall furnish, or cause
to be furnished, to Indenture Trustee and Owner Participant, in writing, all pertinent information
required to be included in the notice to be given by Indenture Trustee pursuant to notice of the
terniination contemplated by this Section 36 and the amount of the Secured Notes to be prepaid
on the Termination Date in accordance with Section 2.14(b) of the Indenture.



Lrnrr of Railrond   Equipnicnf f A n w d Tmrr HS-EDC-I)   L-33                          NY 1128269 V I S
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 39 of 68



                  26.5 Amount of Termination Value. Subject to Section 4.1(ii), the
“Temi~rurio~i    I’ulrie” for a Unit as of any Termination Date shall be (i) the Lessor’s Cost of such
Unit multiplied by (ii) the applicable Termination Value Factor for such Termination Date. The
“Terrriirruriori Vulite” for a Unit during a Renewal Tern] shall decrease on a straight-line basis
from the Fair Market Value of such Unit on the first day of such Renewal Term to the Fair
Market Value of such Unit on the last day of such Renewal Term as determined in accordance
with Section 16.5.

               SECTION 27. ASSIGNMENT

                Lessee may not assign its rights and obligations under this Lease and the other
Operative Documents without the prior written consent of Lessor, Loan Participant and Equity
Guarantor except that no such consent shall be required in the case of an assignment to an
Affiliate of Lessee, provided, that Lessee guarantees such Affiliate’s obligations under this Lease
and the other Operative Documents in a form of guaranty satisfactory to Owner Participant, Loan
Participant and Equity Guarantor. Notwithstanding the foregoing, Lessee may. without the
consent of Lessor, Loan Participant and Equity Guarantor assign its interest hereunder to any
corporation into or with which it shall be nierged or consolidated or to whom it shall transfer
substantially all of its property if (i) such assignee shall duly assume the obligations of Lessee
under this Lease and the other Operative Documents, (ii) there shall be no Specified Default or
Event of Default continuing following such event, and (iii) either (I) if the Equity Guarantee
Agreement shall then be in effect, and shall be reaffirmed in light of such event, either (a) (x) the
tangible net worth of the surviving entity shall be no less than 75% of the tangible net worth of
Lessee immediately prior to such merger, consolidation or transfer and (y) the senior unsecured
indebtedness of the surviving entity shall have a credit rating no lower than the credit rating of
Lessee’s senior unsecured indebtedness inmediately prior to such merger, consolidation or
transfer or an Investment Grade rating of such indebtedness no lower than hvo steps below the
rating of such indebtedness of Lessee immediately prior to such merger, consolidation or transfer
or (b) the tangible net worth of the surviving entity shall be not less than 100% of the tangible
net worth of Lessee immediately prior to such merger, consolidation or transfer or (11) if the
Equity Guarantee Agreement shall not then be in effect, or shall not have been reaffirmed in light
of such event, (x) the tangible net worth of the successor shall be no less than 75% of the
tangible net worth of Lessee immediately prior to such merger, consolidation or transfer and (y)
the senior unsecured indebtedness of the surviving entity shall have a c.redit rating no lower than
the credit rating of Lessee’s senior unsecured indebtedness immediately prior to such merger,
consolidation or transfer. In connection with any such assignment, Lessor, and Indenture Trustee
as assignee, shall be entitled to the benefits of Section 1168 of the Bankruptcy Code to the same
extent as they were immediately prior to such merger, consolidation or transfer, and the
          ’



surviving entity, by merger, consolidation or othenvise, shall execute and deliver to Lessor,
Owner Participant, Loan Participant, Equity Guarantor and Indenture Trustee instruments
evidencing the express assumption of Lessee’s obligations hereunder and a legal opinion
confirming that this Lease is enforceable against the assignee and that any such guaranty is
enforceable against Lessee.




                                                                                          NY P28269v15
            Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 40 of 68



                       SECTION 28. LESSOR

               Whenever the term “Lessor” is used in this Lease it shall apply and refer to Lessor
and (to the extent assigned by Lessor) any permitted assignee of Lessor (including, so long as
any indebtedness evidenced by the Secured Notes or interest thereon shall remain unpaid or any
other obligation thereunder be continuing, Indenture Trustee).

                       SECTION 29. LIABILITY OF LESSOR LIMITED

                It is expressly agreed, anything herein to the contrary nohvithstanding, that each
and all of the representations, warranties, covenants, undertakings and agreements herein made
on the part of Lessor are made and intended not as personal representations, warranties,
covenants, undertakings and agreements by Trust Company or for the purpose or with the
intention of binding Trust Company personally, but are made solely as the representations,
warranties, covenants, undertakings and agreements of the Trust and are intended for the purpose
of binding only the Trust Estate, and this Lease is executed and delivered by Trust Company not
in its own right but solely in the exercise of the powers expressly conferred upon it as trustee
under the Trust Agreement on behalf of the Trust; and no personal liability or personal
responsibility, except in the case of willful misconduct or gross negligence of Trust Company
(other than with respect to the handling of funds, in which case Trust Company shall be
accountable for its failure to exercise ordinary care in the handling of funds actually received by
it), is assumed by or shall at any time be asserted or enforceable against Trust Company on
account of this Lease or on account of any representation, warranty, covenant, undertaking or
agreement of Lessor, either expressed or implied herein, all such personal liability, if any, being
expressly waived and released by Lessee and by all Persons claiming by, through or under it, and
that all recourse against Trust Company or Owner Participant under this Lease shall be limited to
the Trust Estate.

                       SECTION 30. NO MERGER

                 There shall be no merger of this Lease or of the leasehold interest hereby created
with the title to the Units, or any portion thereof or interest therein by reason of the fact that the
same Person may ac.quire or hold directly or indirectly this Lease or the leasehold interest created
hereby or any interest in this Lease or in any such leasehold interest as well as the title to the
Units.




Lrnrr of Rnilronri Equipment ( A n i r m l Tmnrrr HS-EDC-I)   L-35                        h’Y $28269 “15
      Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 41 of 68




               IN WITNESS WHEREOF. Lessor and Lessee have caused this Lease to be
executed in their respective corporate names as of the day and year first above written.



                                                AMTRAK TRUST HS-EDC-I

                                                By:   Wilniington Trust Company: not in
                                                      its individual capacity but solely
                                                      as Owner Trustee




                                                By:


                                                      'YE'.       CHRIS SPONENBERC
                                                                ASSIST4XT K C E PRESIDENT




Lease of Railroad Equipment (Amtrak Trust HS-EDC-I)
      Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 42 of 68



               IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be
executed in their respective corporate names as of the day and year first above written.




                                               NATIONAL RAILROAD PASSENGER
                                                    CORPORATION, Lessee



                                               By:     -
                                                      Name: C a r d J . Dillon
                                                      Title: Treasurer




Lease of Railroad Equipment (Amtrab Trust HS-EDC-I)
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 43 of 68



           TO THE EXTENT? IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL
PAPER OR OTHER COLLATERAL WITHIN THE MEANING OF THE UNIFORhl
COMMERCIAL CODE (OR OTHER LAW RESPECTING SECURITY INTERESTS) AS IN
EFFECT IN ANY APPLICABLE JURISDICTION, NO SECURITY INTEREST IN LESSOR'S
INTEREST UNDER THIS LEASE h.1       CREATED THROUGH THE TRANSFER OR
POSSESSION OF ANY COUN                         THE ORIGINAL EXECUTED
COUNTERPART NO. I HE                           BE IDENTIFIED AS THE
COUNTERPART CONTAINING THE                        XECUTED BY ALLFIRST
BANK. AS INDENTURE TRUSTEE, 1                     NG THIS LEGEND.


                 This counterpart is the only counterpaa of the Lease that contains this legend.


             Receipt of this original counterpart No. I or the foregoing Lease is hereby
acknowledged this     day of Ncbr-          2000.      ~




                                                 ALLFIRST BANK.
                                                      as Indenture Trustee




Lease of Railroad Equipment (Amtrak Trust HS-EDC-I j
   Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 44 of 68



                                                     SCHEDULE I TO LEASE OF
                                                     RAILROAD EQUPMENT



                            PERFORMANCE CRlTEFUA


Starting Tractive Effort: 220 khV49,400 Ibs per power car

Continuous Power: 4,600 kW/6,200 hp per power car

Service Braking Distance: 3.1 70m/l0,400 A.

Emergency Braking Distance: 2,695 ndS,S40 A.

Minimum Radius of Horizontal Curve: 76 nd250 ft.

Minimum Radius of Vertical Curse: 610 nd2.000 ft.




                                                                         NY ilX269 v l f i
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 45 of 68



                                                           EXHIBIT A TO LEASE OF
                                                           RAILROAD EQUIPMENT



                               LEASE SUPPLEMENT NO. -

                                (AMTRAK TRUST HS-EDC-1)

                THIS LEASE SUPPLEMENT NO.                    dated              , 2000 (this “Lease
Sirpplenierit”) behveen AMTRAI; TRUST HS-EDC-I, a Delaware business trust (the “Trust”),
all of the activities of which shall be conducted by Wilmington Trust Company, a Delaware
banking corporation, not in its individual capacity but solely as trustee for the Trust (the “O1vner
Trirstee”, which term, unless the contest otherwise requires, shall include the Trust) under that
certain Trust Agrement (Amtrak Trust HS-EDC-1) dated as of November 6 , 2000 (‘Lessor’’),
and NATIONAL RAILROAD PASSENGER CORPORATION (also known as AVTRAK), a
corporation organized under the Rail Passenger Service Act and the laws of the District of
Columbia, as lessee (“Lessee”), pursuant to and in accordance with the Lease of Railroad
Equipment (Anitrak Trust HS-EDC-1) dated as of November 6.2000 behveen Lessor and Lessee
(as amended and supplemented to the date hereof. the “Lease”).

               1.     Capitalized ternis and phrases used and not otherwise defined herein shall
for all purposes of this Lease Supplenient have the respective meanings specified therefor in
Annex A to the Lease, as originally executed or as modified, amended or supplemented in
accordance with the applicable provisions thereof and the rules of interpretation set forth in
Annex A shall apply to this Agreement.

               _.
               7       The Units covered by this Lease Supplement are described in Schedule I
attached hereto.

              3.       The Lessor’s Cost for each Unit covered by this Lease Supplement is set
forth in Schedule I attached hereto. The total aggregate Lessor’s Cost for all Units covered by
this Lease Supplement is $

              4.      The Base Lease Term for the Units covered by this Lease Supplenient
shall conimence on the date hereof (the “Base Lease Corw?ierrcenientDate”) and shall terminate
on             -, 20- (the “Base Lease Termination Daie”)unless earlier terminated or
extended pursuant to the terms of the Lease.

               5.       By the execution and delivery of this Lease Supplement, Lessee and
Lessor reaffrni all of the ternis, provisions and conditions of the Lease.

                6.      This Lease Supplement may be executed in several counterparts (or upon
separate signature pages bound together into one or more counterparts), such counterparts
together constituting but one and the same instrument. To the extent, if any. that this Lease
Supplement constitutes chattel paper or other collateral within the nieaning of the Uniform
Commercial Code (or other law respecting security interests) as in effec.t in any applicable
jurisdiction, no security interest in Lessor’s interest under this Lease Supplement may be created
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 46 of 68



through the transfer or possession of any counterpart of this Lease Supplement other than the
original executed counterpart No. 1 hereof which shall be identified as the counterpart containing
the receipt therefor executed by Indenture Trustee on or immediately following the signature
page hereof.

               7.       Lessee hereby represents and warrants to Lessor that, effective on the date
hereof, the Units described in Schedule I hereto have been delivered to Lessee, have been duly
accepted by Lessee and that said Schedule I contains a correct and complete description of said
Units sufficient for the purposes of the Lease.

                S.     The Rent Factors applicable to the Units being made subject to the Lease
pursuant to this Lease Supplement are as set forth in Part I of Schedule I1 (Rent Factors) attached
hereto.

               9.     The Allocation of Base Rent applicable to the Units being made subject to
the Lease pursuant to this Lease Supplement are as set forth in Part I1 of Schedule I1 (Allocation
of Base Rent) attached hereto.

               10.      Owner Participant's Commitment, expressed as a percentage of Lessor's
Cost, and Loan Participant's Comnlitnlent, expressed as a percentage of Lessor's Cost, are set
forth in Schedule 111 attached hereto.

               11.     The Casualty Value Factors applicable to the Units being made subject to
the Lease pursuant to this Lease Supplement for the Casualty Value Determination Dates are as
set forth in Schedule 1V (Casualty Value Factors) attached hereto.

               12.    The Termination Value Factors applicable to the Units being made subject
to the Lease pursuant to this Lease Supplement are as set forth in Schedule V (Termination
Value Factors) attached hereto.

              13.   The Amortization Schedules for the Secured Notes related to the Units
being made subject to the Lease pursuant to this Lease Supplement are as set forth in
Schedule VI (Amortization Schedules) attached hereto.

               14.    The Adjusted EBO Price for each Unit being made subject to the Lease
pursuant to this Lease Supplement is set forth in Schedule VI1 (Adjusted EBO Price) attached
hereto. The Adjusted EBO Date is

              15.      The Equity TV Amounts for each Unit being made subject to this Lease
Supplement is set forth in Schedule VI11 (Equity TV Amounts) attached hereto.

               16.    The specific French Lease applying to each Unit is set forth opposite the
description of such Unit on Schedule IX attached hereto.




                                                                                       N Y tf28269   VIS
       Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 47 of 68



              IN WlTNESS WHEREOF, the parties have caused this Lease Supplement to be
duly executed by their respective duly authorized officers as of the date first set forth above.


                                            AMTRAK TRUST HS-EDC-1



                                            By: Wilmington Trust Company,
                                                not in its individual capacity, but solely as
                                                Owner Trustee, Lessor


                                            By:
                                                  Name:
                                                  Title:


                                            NATIONAL RAILROAD PASSENGER
                                               CORPORATION, Lessee


                                            By:
                                                  Name: Carol J. Dillon
                                                  Title: Treasurer




                                                                                       NY b28269 VIS
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 48 of 68



           TO THE EXTENT, IF ANY, THAT THIS LEASE SUPPLEMENT
CONSTITUTES CHATTEL PAPER OR OTHER COLLATERAL WITHIN THE MEANNG
OF THE UNIFORM COMMERCIAL CODE (OR OTHER LAW RESPECTING SECURITY
INTERESTS) AS IN EFFECT IN ANY APPLICABLE JURISDICTION, NO SECURITY
INTEREST IN LESSOR’S INTEREST UNDER THIS LEASE SUPPLEMENT MAY BE
CREATED THROUGH THE TRANSFER OR POSSESSION OF ANY COUNTERPART
OTHER THAN THE ORIGINAL EXECUTED COUNTERPART NO. 1 HEREOF WHICH
SHALL BE IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT
THEREFOR EXECUTED BY ALLFIRST BANK, AS INDENTURE TRUSTEE.
IMiMEDIATELY FOLLOWEVG THIS LEGEND.

               This counterpart is the only counterpart of such Lease Supplement that contains
this legend.

             Receipt of this original counterpart No. 1 of the foregoing Lease Supplement is
hereby acknowledged this __ day of November, 2000.


                                           ALLFIRST BANK
                                              as Indenture Trustee


                                           BY
                                                Name:
                                                Title:




                                                                                   NY 628269 v i 5
        Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 49 of 68



                              )
DISTRICT OF COLUMBIA ) ss
                              1

               On this -day of November, 2000, before me personally appeared Carol J.
Dillon, to me personally known, who being by me duly sworn, says that she is the Treasurer of
NATIONAL RAILROAD PASSENGER CORPORATION, that said instrument was signed on
behalf of said corporation by authority of its Board of Directors, and she acknowledges that the
execution of the foregoing instrument was the free act and deed of said corporation.


Notary Public


My Commission Expires:




STATE OF DELAWARE                 )
                                  ) ss.:
COUNTY OF NEW CASTLE              )


                On this   ~    day of Noven~-er, 20        before me personally appearei
                        , to me personally known. who, being by me duly sworn, says that
he/she is the                 of Wilniington Trust Company, that said instrument was signed
on behalf of said Wilmington Trust Company, as trustee on behalf of AMTRAK TRUST HS-
EDC-I, by authority of Wilniington Trust Company’s Board of Directors, and he/she
acknowledges that the execution of the foregoing instrument was the free act and deed of said
Wilmington Trust Company.


Notary Public


My Commission Expires:




                                                                                     NY 1128269 “15
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 50 of 68



                                             SCHEDULE I TO LEASE
                                             SUPPLEMENT NO. -



               DESCRIPTION OF UNITS -LOCOMOTIVES


                      AMTIWK TRUST HS-EDC-1

                                           Amtrak
                                          Equipment      Lessor’s
        Equipment Tvpe                     Numbers        cost

  T h e e (3) Dual Cab, High Horsepower
  Electric Locomotives:

  Locomotive                              AMTK 654
  Locomotive                              AMTK 655
  Locomotive                              AMTK 656




                                                                    NY $28269 VIS
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 51 of 68



                                                SCHEDULE I TO LEASE
                                                SUPPLEMENT NO. -



                DESCRIPTION OF UNITS - TRAINSETS


                        AMTRAK TRUST HS-EDC-I

                                             Amtrak
                                            Equipment       Lessor’s
        Equipment Tvpe                       Numbers         cost

  Zero (0) High Speed Trainset consisting of:

  Zero (0) Power Cars
  Zero (0) End Club Car
  Zero (0) Bistro Car
  Zero (0) End C0ac.h Car
  Zero (0) Coach Car




                                                                       NY $28269 v15
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 52 of 68



                                            SCHEDULE I1 (PART I) TO LEASE
                                            SUPPLEMENT NO. -



                RENT FACTORS - LOCOMOTIVES


               Expressed as percentages of Lessor’s Cost

          Rent
       Payment Date         Rent Factor          Base Rent (SUS)




                                                                   NY 628269 v15
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 53 of 68



                                             SCHEDULE I1 (PARTI) TO LEASE
                                             SUPPLEMENT NO. -



                   RENT FACTORS - TRAINSETS


                Expressed as percentaces of Lessor's Cost

           Rent
       Palmlent Date         Rent Factor          Base Rent (SUS)




                                                                    NY U2S269 \'I5
       Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 54 of 68



                                                      SCHEDULE I1 (PART 11) TO LEASE
                                                      SUPPLEMENT NO. -



                   ALLOCATION OF BASE RENT - LOCOR.IOTI\’ES


                         Expressed as percentages of Equipment Cost

                                                  Rental Period               Base Rent
Pavnient Date   P a w e n t Amount   From and Including    To and Including   Allocation




                                                                               NY t!28?69 VIS
       Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 55 of 68



                                                    SCHEDULE II (PART 11) TO LEASE
                                                    SUPPLEMENT NO. -



                    ALLOCATION OF BASE RENT - TRAINSETS


                       Expressed as percentaces of Equipment Cost

                                               Rental Period               Base Rent
Pavnient Date   Payment Amount    From and Including    To and Includinq   Allocation




                                                                            NY #?8269 VIS
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 56 of 68



                                       SCHEDULE 111 TO LEASE
                                       SUPPLEMENT NO. -



        PARTICIPANTS' COMMITMENTS - LOCOMOTIVES


1.   Owner Participant's Commitment:        % of Lessor's Cost.

__
-J   Loan Participant's Commitment:        % of Lessor's Cost.




                                                                  N Y $26269 v l 5
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 57 of 68



                                         SCHEDULE I11 TO LEASE
                                         SUPPLEMENT NO. -



          PARTICIPANTS’ COMR41TRlENTS - TRAINSETS


1.   Owner Participant’s Conunitmetit:       % of Lessor’s Cost.

2.   Loan Participant’s Commitment:         % of Lessor’s Cost.




                                                                   N Y $28269 V I S
   Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 58 of 68



                                                  SCHEDULE IV TO LEASE
                                                  SUPPLEMENT NO. -



              CASUALTY VALUE FACTORS - LOCOMOTIVES


                     Esuressed as percentages of Lessor's Cost

 Casualty Value
Determination Date      Casualty Value      Rent Adiustrnent     Casualty Value Fhctor




                                                                             i i Y #28?69 v l 5
          Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 59 of 68



                                                                      SCHEDULE IV TO LEASE
                                                                      SUPPLEMENT NO. -



                              CASUALTY VALUE FACTORS - TRAIKSETS


                                     Expressed as percentaees of Lessor's Cost

      Casualty Value
     Determination Date                  Casualty Value        Rent Adjustment   Casualty Value Factor




LcnreojRnilrond Eqi,ipnwnr /.4nwok Tnnnr HS.EDC.1)   Exhibit A-IV-2                          NY 1128269 v15
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 60 of 68



                                             SCHEDULE V TO LEASE
                                             SUPPLEMENT NO. -



       TERRllNATlON VALUE FACTORS - LOCOMOTIVES


                Expressed as uercentages of Lessor’s Cost


       Termination Date     Termination Value      Rent Adiustment




                                                                     NY $28269 V I S
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 61 of 68



                                             SCHEDULE V TO LEASE
                                             SUPPLEMENT NO. -



          TERMINATION VALUE FACTORS - TRAINSETS


                Expressed as percentaces of Lessor's Cost

       Termination Date     Termination Value      Rent Adjustment




                                                                     NY $28269 v l 5
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 62 of 68



                                             SCHEDULE VI TO LEASE
                                             SUPPLEMENT NO. -



           AMORTIZATION SCHEDULE - LOCOXlOTlVES


                Expressed as percentaces of Lessor's Cost

 Installment
Pavmerit Date   Debt Senpice      Interest       Princ.ipal   Balance




                                                                    NY n282b9 "15
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 63 of 68



                                              SCHEDULE VI TO LEASE
                                              SUPPLEMENT NO. -



               AMORTIZATION SCHEDULE - TRAINSETS


                 Expressed as percentaqes of Lessor’s Cost

 Installment
Payment Date      Debt Senice      Interest       Principal   Balance
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 64 of 68



                                              SCHEDULE V I TO LEASE
                                              SUPPLEMENT NO. -



               AMORTIZATION SCHEDULE - TRAINSETS


                 Expressed as percentages of Lessor's Cost

 Installment
Pwment Date       Debt Service     Interest       PrinciDal   Balance




                                                                      NY 826269 v15
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 65 of 68



                                               SCHEDULE VI1 TO LEASE
                                               SUPPLEMENT NO. -



                    EBO PRICE - LOCOMOTIVES


                 Expressed as perc.entaqes of Lessor's Cost

                                          Rent             Adjusted
     EBO Dates       EBO Price         Adiustment         EBO Price




                                                                      NY U28269 VIS
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 66 of 68



                                              SCHEDULE VI1 TO LEASE
                                              SUPPLEMENT NO. -



                       EBO PRICE - TRAINSETS


                 Expressed as Dercentaqes of Lessor’s Cost

                                          Rent            Adjusted
     EBO Dates      EBO Price          Adiustment        EBO Price
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 67 of 68



                                       SCHEDULE VI11 TO LEASE
                                       SWPLEMENT NO. -



               EQUJTY TV AMOUNTS - TRAINSETS


               Equity TV             Perc.entage of
           Determination Dates       Lessor’s Cost
Case 1:19-cv-10378-JMF Document 33-8 Filed 02/06/20 Page 68 of 68



                                               SCHEDULE I>( TO LEASE
                                               SUPPLEMENT NO. -



                           FRENCH LEASE


              [insert description of applicable French Lease]




                                                                       NY $28269 VIS
